Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 1 of 97 PageID: 10471



  NOT FOR PUBLICATION


                                 UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEW JERSEY


      ADAPT PHARMA OPERATIONS
      LIMITED, et al.,

                           Plaintiffs,                    Case No. 2:16-cv-7721 (BRM) (JAD)

                           v.                            OPINION FILED TEMPORARILY
                                                                 UNDER SEAL
      TEVA PHARMACEUTICALS                                       [REDACTED]
      USA, INC., et al.,

                           Defendants.


  MARTINOTTI, DISTRICT JUDGE

           Before the Court 1 is an Amended Complaint for Patent Infringement brought by Plaintiffs

  Adapt Pharma Operations Limited; Adapt Pharma, Inc.; Adapt Pharma Limited (collectively

  “Adapt”); and Opiant Pharmaceuticals, Inc. (“Opiant”) (together with Adapt, “Plaintiffs”) against

  Defendants Teva Pharmaceuticals USA, Inc. and Teva Pharmaceuticals Industries Ltd.

  (collectively, “Teva” or “Defendants”). (ECF No. 43.) This action relates to the validity of the

  following claims of the corresponding United States Patents held by Plaintiffs: (1) Claims 7 and 9

  of United States Patent Number 9,468,747 (the “’747 Patent”) (TX-0001) 2; (2) Claim 4 of United

  States Patent Number 9,561,177 (the “’177 Patent”) (TX-0002); (3) Claims 21, 24, and 25 of

  United States Patent Number 9,629,965 (the “’965 Patent”) (TX-0003); and (4) Claims 2, 24, 33,




  1
      On May 22, 2019, this case was reassigned to the undersigned. (ECF No. 213.)
  2
   Where appropriate, the Court references trial exhibits. Such citations are preceded by a “TX.”
  The Amended Bench Trial Exhibit List can be found at ECF No. 338.
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 2 of 97 PageID: 10472



  and 38 of United States Patent Number 9,775,838 (the “’838 Patent) (TX-0004) (collectively, the

  “Patents-in-Suit”). The Patents-in-Suit cover the pharmaceutical formulations, methods of

  treatment, and devices encompassed within Plaintiffs’ patented invention NARCAN® Nasal Spray

  (“Narcan”). (ECF No. 287.) Narcan is a branded nasal spray used to treat patients suffering from

  an opioid overdose. (Id.)

           The Court held a two-week bench trial beginning on August 26, 2019, and concluding on

  September 6, 2019. Due to scheduling issues, testimony from the parties’ experts on

  pharmaceutical economics was heard on October 17, 2019. The parties submitted opening

  post-trial briefs, and proposed findings of fact and conclusions of law on November 13, 2019.

  (ECF Nos. 284–87.) The parties submitted responsive post-trial briefing on December 6, 2019.

  (ECF Nos. 300, 302–04.) Closing arguments were held on February 26, 2020.

           This Opinion constitutes the Court’s findings of fact and conclusions of law pursuant to

  Federal Rule of Civil Procedure 52(a). The findings of fact are based on the Court’s observations

  and credibility determinations of the witnesses who testified, and a thorough review of all the

  evidence admitted at trial. For the reasons set forth below, and for good cause shown, the Court

  finds that the asserted claims of the Patents-in-Suit are INVALID.

  I.       BACKGROUND

           The Patents-in-Suit cover the pharmaceutical formulations, methods of treatment, and

  devices encompassed within Plaintiffs’ patented invention Narcan, which was approved by the

  Food and Drug Administration (“FDA”) on November 18, 2015. (ECF No. 287 ¶¶ 1–2.) 3 Narcan

  is a branded nasal spray used to treat patients suffering from an opioid overdose. (Id. ¶ 2.) Teva

  filed an abbreviated new drug application (“ANDA”) No. 209522 seeking FDA approval to



  3
      ECF No. 287 is Adapt’s Post-Trial Proposed Findings of Fact and Conclusions of Law.
                                                  2
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 3 of 97 PageID: 10473



  commercially manufacture and sell a generic version of Narcan 4mg spray. (ECF No. 241 ¶ 46.) 4

  “Teva included in its ANDA . . . a certification alleging, [inter alia], that the claims of the

  [P]atents-in-[S]uit are invalid, unenforceable, and/or will not be infringed by the manufacture, use,

  or sale of Teva’s ANDA Product.” (Id. ¶ 47.) Narcan is the reference listed drug (“RLD”) 5,6 for

  ANDA No. 209522. (ECF No. 287 ¶ 3.) Teva does not contest infringement of the asserted claims

  of the Patents-in-Suit and, therefore, the issue before the Court is whether or not the asserted claims

  of the Patents-in-Suit are invalid due to the legal principle of obviousness. (See ECF No. 241

  ¶¶ 48–51; see TX-1018 at 2–8.)

           A.      Parties

           Adapt is the current holder of New Drug Application (“NDA”) No. 208411 under which

  the 4mg/spray dose of Narcan was approved. (ECF No. 241 ¶ 42.) Opiant was formerly named

  Lightlake Therapeutics, Inc. (“Lightlake”). (Id. ¶ 5.) Adapt and Opiant are the assignees of the

  Patents-in-Suit. (Id. ¶¶ 22, 28, 34, 41.) Teva is a manufacturer and distributor of generic drugs.

  (Id. ¶ 10.) As referenced above, Teva has sought FDA approval to manufacture and sell a generic

  4mg/spray naloxone hydrochloride nasal spray prior to the expiration of the Patents-in-Suit.

  (Id. ¶ 46.)




  4
      ECF No. 241 is the Final Pretrial Order, entered by the Honorable Joseph A. Dickson, U.S.M.J.
  5
     An RLD “is a drug that a brand company submitted [to the FDA] and got approved.”
  (Zahavi Tr. 56:5–6, ECF No. 296.) Every generic drug has a corresponding RLD. (Id.
  at 56:12–13.)
  6
    Due to the voluminous nature of the written record of the trial proceedings, the Court references
  the transcripts as “(Witness Name) Tr.” and, because often multiple witnesses testified on the same
  day, includes the ECF citation for clarity.
                                                    3
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 4 of 97 PageID: 10474



         B.      Naloxone and Narcan

         Naloxone is used to treat opioid overdoses, including overdoses from illegal drugs such as

  heroin or from prescription painkillers such as oxycodone or fentanyl. Naloxone works as an

  “opioid antagonist,” in that it quite literally reverses the effects of opioids. Naloxone, however, is

  not new and has been around since 1971. (Smyth Tr. 326:14–18, ECF No. 292; Illum

  Tr. 576:19–23, ECF No. 293; TX-3195.02.) The drug was typically administered either

  intravenously or intramuscularly by trained medical providers. Injection-based administration of

  naloxone is limited to certified medical professionals, precluding many first responders such as

  police officers, firefighters, and even some EMTs from providing naloxone to overdose victims in

  that manner. As a workaround, many first responders combined a naloxone injection device with

  another device called a disposable Mucosal Atomization Device (“MAD”), which converted the

  injection-based naloxone delivery method into an improvised nasal spray. The MAD kits had

  several disadvantages in that they required assembly prior to use (Smyth Tr. 329:22–330:6) and

  that they delivered too much fluid into the nostrils (Illum Tr. 830:2–15).

         In 2012, amidst the rise of opioid overdoses, the FDA held a public meeting to discuss

  naloxone’s role in in preventing opioid-related deaths (the “2012 FDA Meeting”). The FDA

  specifically mentioned that it was curious about the bioavailability of an intranasal naloxone

  product as compared to the existing intravenous or intramuscular products. Narcan has since been

  critical in preventing overdose deaths, and now possesses more than 90% of the retail naloxone

  market.

         Narcan is the first and only FDA-approved naloxone nasal spray. Narcan is used primarily

  by those without medical training, such as police officers or friends and family of opioid users,

  when those individuals encounter someone overdosing on an opioid. Narcan has simplified the



                                                    4
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 5 of 97 PageID: 10475



  delivery of naloxone for non-medical professionals. Narcan’s naloxone formula is housed in a

  ready-to-use, single-use, pre-primed device that is specifically designed for nasal delivery.

  (Smyth Tr. 333:2–23.) The device Adapt chose, pictured below, is the Aptar UnitDose device—a

  well-known off-the-shelf device used for nasal delivery.




  (TX-3170.07 7; ECF No. 285 ¶ 48.)

         It has been well documented that the country is in the grips of an opioid epidemic. Over

  two million Americans struggle with opioid addiction, 8 with approximately 130 Americans dying

  from opioid overdoses every day. 9 At the time of this Opinion, the country is facing the uncertainty

  of the coronavirus pandemic. Those who suffer from opioid addiction are particularly vulnerable



  7
   TX-3170 is an email chain from Sergei Shpichuk to Limor Zahavi relating to a single dose device.
  (See ECF No. 338.) It was offered and entered into evidence on August 26, 2019.
  8
    Why Aren’t More People With Opioid Use Disorder Getting Buprenorphine?, Pew.com
  (July 31, 2019),  https://www.pewtrusts.org/en/research-and-analysis/articles/2019/07/31/why-
  arent-more-people-with-opioid-use-disorder-getting-buprenorphine.
  9
   A Comprehensive Look at Drug Overdoses in the United States, Centers for Disease Control and
  Prevention, https://www.cdc.gov/injury/features/prescription-drug-overdose/index.html
                                                   5
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 6 of 97 PageID: 10476



  to infection and are likely to have a more severe case of the disease should they be infected. 10

  Individuals are also finding that addiction services have been disrupted amid fears of community

  spread. 11 As more and more individuals are isolated in their homes, “[c]ounty coroners, law

  enforcement and emergency responders around the country are reporting spikes in overdose calls

  and deaths.” 12 There are even reports that at least one police department has suspended

  administering naloxone due to concerns that officers would contract the virus. 13 While much is

  uncertain, it is clear that the coronavirus pandemic has exacerbated the opioid crisis. 14

             C.    The Patents-in-Suit

             The asserted claims in the Patents-in-Suit relate generally to the pharmaceutical

  compounds, delivery methods, and devices used with Narcan. The compound consists of about

  4.4mg of naloxone hydrochloride dihydrate, between about 0.005mg and about 0.015mg of

  benzalkonium chloride (“BZK”), between about 0.1mg and about 0.5mg of disodium edetate

  (“EDTA”), between about 0.2mg and about 1.2mg of sodium chloride, and an amount of acid



  10
     Peter Grinspoon, A tale of two epidemics: When COVID-19 and opioid addiction collide,
  Harvard     Medical    School:     Harvard      Health   Publishing   (April   20,    2020),
  https://www.health.harvard.edu/blog/a-tale-of-two-epidemics-when-covid-19-and-opioid-
  addiction-collide-2020042019569.
  11
       Id.
  12
     Harmeet Kaur, The opioid epidemic was already a national crisis. Covid-19 could be making
  things worse, CNN.com (May 7, 2020), https://www.cnn.com/2020/05/07/health/opioid-
  epidemic-covid19-pandemic-trnd/index.html.
  13
       Grinspoon, supra note 6.
  14
    On May 21, 2020, the New Jersey Attorney General Gubir Grewal announced an administrative
  order, valid for the remainder of the coronavirus crisis, requiring physicians to prescribe naloxone
  to patients regularly taking higher doses of opioids. See Steve Janoski, New Jersey says doctors
  must prescribe Narcan alongside opioids for at-risk patients, northjersey.com (May 22, 2020),
  https://www.northjersey.com/story/news/new-jersey/2020/05/22/nj-doctors-must-prescribe-
  narcan-opioids-at-risk-patients/5236736002/.
                                                    6
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 7 of 97 PageID: 10477



  sufficient to sustain a pH balance of 3.5–5.5 in about 100 microliters of solution. That solution is

  delivered into a single nostril of a patient by the Aptar UnitDose device. The specific patent claims

  are described in more detail below.

                    1.     United States Patent No. 9,211,253 (the “’253 Patent”)

            The ’253 Patent, which is not at issue in this action, was issued on December 15, 2015.

  (ECF No. 241 ¶ 11.) The ’253 Patent was issued pursuant to a patent application filed on

  March 16, 2015. 15 (Id. ¶ 12.) The inventors of the ’253 Patent are Roger Crystal and Michael

  Brenner Weiss. (Id. ¶ 14.) Lightlake, now Opiant, is the assignee of the ’253 Patent. (Id. ¶ 15.) The

  ’253 Patent expires on March 16, 2035. (Id. ¶ 13.)

                    2.     The ’747 Patent 16

            The ’747 Patent was issued on October 18, 2016, and is entitled “Nasal Drug Products and

  Methods of Their Use.” (ECF No. 241 ¶ 16.) The inventors of the ’747 Patent are Roger Crystal

  and Michael Brenner Weiss. (Id. ¶ 21.) The ’747 Patent was issued pursuant to an application that

  was a continuation-in-part of the application filed for the ‘253 Patent. (Id. ¶ 18.) Plaintiffs are

  asserting Claims 7 and 9 of the ’747 Patent against Teva. (ECF No. 287 ¶ 4.) “Claim 9 of the

  ’747 Patent is representative of the other asserted claims.” (Id. ¶ 7.) Claims 7 and 9 depend from

  Claims 1, 2, and 3, which read:

                    [Claim 1] A method of treatment of opioid overdose or a symptom
                    thereof, comprising nasally administering to a patient in need
                    thereof a dose of naloxone hydrochloride using a single-use,
                    pre-primed device adapted for nasal delivery of a pharmaceutical
                    formulation to a patient by one actuation of said device into one
                    nostril of said patient, having a single reservoir comprising a




  15
       March 16, 2015 is the priority date of the Patents-in-Suit.
  16
       (See ECF No. 65-3; TX-0001.)
                                                      7
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 8 of 97 PageID: 10478



                   pharmaceutical composition which is an aqueous solution of about
                   100 µL 17 comprising:
                          about 4 mg naloxone hydrochloride or a hydrate thereof;
                          between about 0.2mg and about 1.2mg of an isotonicity
                                 agent;
                          between about 0.005 mg and about 0.015 mg of a compound
                                 which is at least one of a preservative, a cationic
                                 surfactant, and a permeation enhancer;
                          between about 0.1 mg and about 0.5 mg of a stabilizing
                                 agent; and
                          an amount of acid sufficient to achieve a pH of 3.5-5.5.

                   [Claim 2] The method as recited in claim 1 wherein:
                   the isotonicity agent is NaCl;
                   the preservative is benzalkonium chloride;
                   the stabilizing agent is disodium edetate; and
                   the acid is hydrochloric acid.

                   [Claim 3] The method of claim 2, wherein the aqueous solution
                   comprises:
                   about 4.4 mg naloxone hydrochloride dihydrate;
                   about 0.74 mg NaCl;
                   about 0.01 mg benzalkonium chloride;
                   about 0.2mg disodium edetate; and
                   an amount of hydrochloric acid sufficient to achieve a pH of 3.5–5.5

  (ECF No. 65-3 at *37.) 18 Lightlake, now Opiant, is the assignee of the ’747 Patent. (ECF No. 241

  ¶ 22.) The ’747 Patent expires on March 16, 2035. (Id. ¶ 20.)

                   3.     The ’177 Patent 19

            The ’177 Patent was issued on February 7, 2017, and is entitled “Nasal Drug Products and

  Methods of Their Use.” (ECF No. 241 ¶ 23.) The inventors of the ’177 Patent are Fintan Keegan,

  Robert Gerard Bell, Roger Crystal, and Michael Brenner Weiss. (Id. ¶ 27.) Plaintiffs are asserting

  Claim 4 of the ’177 Patent against Teva. (ECF No. 287 ¶ 4.) Claim 4, which depends from Claim 1


  17
     µL stands for microliter, which is one millionth of a liter and is numerically represented as
  1 x 10−6 m.
  18
       Citations preceded by an asterisk reference the page number as displayed in the ECF header.
  19
       (See ECF No. 65-4; TX-0002.)
                                                    8
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 9 of 97 PageID: 10479



  and generally describes the method of delivery of Narcan, reads: “the method of claim 3, wherein:

  the isotonicity agent is sodium chloride; the stabilizing agent is disodium edetate; and the acid is

  hydrochloric acid.” (ECF No. 65-4 *41.) Adapt and Opiant are the assignees of the ’177 Patent.

  (ECF No. 241 ¶ 28.) The ’177 Patent expires on March 16, 2035. (Id. ¶ 26.)

                  4.     The ’965 Patent 20

           The ’965 Patent was issued on April 25, 2017, and is entitled “Nasal Drug Products and

  Methods of Their Use.” (ECF No. 241 ¶ 29.) The inventors of the ’965 Patent are Roger Crystal

  and Michael Brenner Weiss. (Id. ¶ 33.) Plaintiffs are asserting Claims 21, 24, and 25 of the

  ’965 Patent against Teva. (ECF No. 287 ¶ 4.) These claims cover the pre-primed single use device.

  Claim 21 reads: “The device as recited in claim 20, wherein: the isotonicity agent is NaCl; the

  preservative is benzalkonium chloride; the stabilizing agent is disodium edetate; and the acid is

  hydrochloric acid.” (ECF No. 65-5 *37.) Claim 24 reads: “The device of claim 20, wherein the

  volume of said reservoir is not more than about 140 µL.” (Id.) Claim 25 reads: “The device of

  claim 20, wherein about 100 µL of said aqueous solution in said reservoir is delivered to said

  patient in one actuation.” (Id.) Opiant is the assignee of the ’965 Patent. (ECF No. 241 ¶ 34.) The

  ’965 Patent expires on March 16, 2035. (Id. ¶ 32.)

                  5.     The ’838 Patent 21

           The ’838 Patent was issued on October 3, 2017, and is entitled “Nasal Drug Products and

  Methods of Their Use.” (ECF No. 241 ¶ 35.) The inventors of the ’838 Patent are Fintan Keegan,

  Robert Gerard Bell, Roger Crystal, and Michael Brenner Weiss. (Id. ¶ 40.) Plaintiffs are asserting




  20
       (See ECF No. 65-5; TX-0003.)
  21
       (See TX-0004.)
                                                   9
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 10 of 97 PageID: 10480



   Claims 2, 24, 33, and 38 of the ’838 Patent against Teva. (ECF No. 287 ¶ 4.) These claims cover

   the method of treating an opioid overdose with Narcan. Claim 1 lays out this method as follows:

                  [D]elivering a 25–200 µL spray of a pharmaceutical solution from a
                  pre-primed device into a nostril of a patient, wherein the device is
                  adapted for nasal delivery, wherein the spray delivers between about
                  4 mg and about 10 mg naloxone, an isotonicity agent, and between
                  about 0.005% and about 0.015% (w/v) of benzalkonium chloride.

   (ECF No. 6-1 22 *57.) Claim 2 of the patent reads: “the method of claim 1, wherein the spray

   delivers about 4mg naloxone.” (Id.) Claim 24 reads: “the method of claim 18 [wherein the patient

   is an opioid overdose patient or a suspected opioid overdose patient] wherein the device comprises

   a reservoir not more than about 140 µL in volume.” (Id.) Claim 33 reads: “the method of claim 32,

   wherein: the isotonicity agent is sodium chloride; the stabilizing agent is disodium edetate; and the

   acid is hydrochloric acid.” (Id.) Lastly, claim 38 reads:

                  [T]he method of claim 37 [with the device comprising a reservoir,
                  piston, and swirl chamber], wherein the device comprises a plunger
                  that houses a container closure comprising a vial comprising an
                  opening, a cannula, and a rubber stopper, wherein the stopper is
                  configured to occlude the opening of the vial, and wherein the
                  cannula is configured such that the cannula can pierce the stopper
                  when the plunger applies sufficient force to the cannula.

   (Id. *57–58.) Adapt and Opiant are the assignees of the ’838 Patent. (ECF No. 241 ¶ 41.) The

   ’838 Patent expires on March 16, 2035. (Id. ¶ 39.)

          D.      Procedural History

          Plaintiffs filed Civil Actions Nos. 16-7221, 17-864, 17-2877, and 17-5100, which alleged

   various infringement claims against Defendants relating to the ’253, ’747, ’177, and ’965 Patents.

   (See ECF No. 124 at *1.) On September 11, 2017, the Court consolidated those actions into this



   22
     This docket entry can be found in the matter of Adapt Pharma Operations Ltd. v. Teva
   Pharmaceuticals USA, Inc., No. 18-9880. That matter was consolidated with this case on
   October 11, 2018. (ECF No. 124.)
                                                    10
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 11 of 97 PageID: 10481



   case. (ECF No. 33.) On May 30, 2018, Plaintiffs filed Civil Action No. 18-9880 (the “9880

   Action”), alleging various infringement claims against Defendants relating to the ’838 Patent.

   (See ECF No. 124 at *2.) On October 11, 2018, the Court consolidated the 9880 Action with this

   matter. (ECF No. 124.)

             On March 13, 2019, the Court held a Markman Hearing and reserved its decision.

   (ECF No. 188.) 23 On April 24, 2019, the Court issued its decision on claim construction. (ECF No.

   200.) On May 22, 2019, this case was reassigned. (ECF No. 213.) On July 25, 2019, the Final

   Pretrial Order was entered by the Honorable Joseph A. Dickson, U.S.M.J. (ECF No. 241.)

             On August 13, 2019, the parties submitted a letter informing the Court they had agreed to

   narrow the number of asserted claims and defenses asserted at trial. (ECF No. 251; TX-0069.) 24

   Adapt agreed not to assert and Teva agreed not to challenge claims 2, 8, and 32 of the ’747 Patent;

   claim 26 of the ’965 Patent, and claims 3, 34, and 35 of the ’838 Patent. (TX-0069.) The parties

   also stipulated that Narcan embodies claims 20, 21, 24, and 25 of ’965 Patent, and that a person

   using Narcan in accordance with its instructions practices the methods in claims 1–2, 4–7, and 9

   of the ’747 Patent, claims 1–4 of the ’177 Patent, and claims 1, 2, 18, 24, 30–33, and 37–38 of the

   ’838 patent. (TX-0036). As a result of the stipulation, any factual and legal disputes relating to

   invalidity under 35 U.S.C. § 112 were nullified and the only remaining issues before the court

   involved obviousness under 35 U.S.C. § 103. (ECF No. 251 at 2.)

             The Court held a two-week bench trial beginning on August 26, 2019, and concluding on

   September 6, 2019. Due to scheduling issues, testimony from the parties’ experts on




   23
        The transcript of this proceeding can be found at ECF No. 193.
   24
       TX-0069 is the Second Stipulation to Narrow Asserted Claims and Defenses.
   (See ECF No. 338.) It was offered and admitted into evidence on September 3, 2019.
                                                    11
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 12 of 97 PageID: 10482



   pharmaceutical economics was heard on October 17, 2019. Closing arguments were held on

   February 26, 2020.

   II.     FINDINGS OF FACT 25

           The following constitutes the Court’s findings of fact pursuant to Federal Rule of Civil

   Procedure 52(a). The Court begins with a discussion of the witness testimony heard at trial and the

   Court’s resulting factual findings and credibility determinations. The Court then makes finding

   regarding a person of ordinary skill in the art (a “POSA”) before finally discussing the Court’s

   factual findings related to the prior art relevant to this dispute.

           A.      Defendants’ Trial Witnesses 26

                   1.      Limor Zahavi

           Limor Zahavi testified on August 26, 2019, and offered testimony relating to Teva’s

   development of its intranasal naloxone product. Overall, the Court found Ms. Zahavi to be a

   credible witness, and accorded her testimony commensurate weight.

           Ms. Zahavi has worked at Teva for nearly twenty years and currently works as a

   “handshake leader” who “connect[s] the work” of research and development with operations.

   (Zahavi Tr. 52:20–25, ECF No. 296.) During the relevant time period, Ms. Zahavi was the “head

   of a developmental unit that was developing nasal generics” and other sterile generic products.

   (Id. 53:12–14.) Ms. Zahavi testified that Teva began development on a generic intranasal naloxone

   product around mid-2014. (Id. 53:19–54:3; 60:4–6.) To submit an ANDA for a generic intranasal




   25
     To the extent any findings of fact are more appropriately categorized as conclusions of law, and
   vice versa, they are adopted as such.
   26
     The Court notes that its credibility determinations were based, not only on a witness’s response
   to a particular question, but also the witness’s physical reaction (i.e. body language, facial
   expressions, furtive movements, shifting, squirming, folding of their arms, etc.).
                                                      12
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 13 of 97 PageID: 10483



   naloxone product, Teva would have to show its product was bioequivalent, meaning it would have

   the same active pharmaceutical ingredient and the same safety and frequency profile, to an RLD.

   (Id. 55:15–56:11.) At the time Teva began development of its generic intranasal naloxone product,

   no branded naloxone nasal spray products had received FDA approval. (Id. 58:8–11.)

          Ms. Zahavi then described the development process Teva and her team utilized to create

   their generic intranasal naloxone product. Ms. Zahavi testified that it was not uncommon for a

   generics company to begin development without knowing what the RLD was, noting that the

   generic market in the United States is highly competitive and getting a head start on other generics

   companies was highly desirable. (Id. 58:20–59:6.) Because Teva did not know the identity of the

   RLD, they conducted a thorough literature search to see all of the information that had been

   published and learn about existing art relating to intranasal naloxone formulations. (Id. 59:10–14;

   60:7–12; 69:20–70:10.) During this time, Teva employed a competitive intelligence company to

   aid their search. (Id. 60:18–61:3.) Teva’s research indicated that at least three other programs were

   in the process of developing an intranasal naloxone product: (1) the AntiOp program,

   (2) the Lightlake program, and (3) the Norwegian University program. (Id. 62:10–13.)

          On December 8, 2014, Teva prepared a naloxone formulation based on prior art and an

   FDA-approved injectable naloxone product. (Id. 65:11–25; 66:1–2; see also TX-3155.04 27.) This

   formulation included water, naloxone, and sodium chloride. (Zahavi Tr. 66:1–2.) On the same day,

   Teva made a second formulation that used a 0.02% concentration of BZK as a preservative.

   (Id. 66:1–2; 66:18–67:8; TX-3155.11.) Teva selected this concentration of BZK because it was

   used in “each and every one of [Teva’s] nasal programs, [because] it is stable and well known.”




   27
      TX-3155 is Teva Laboratory Book No. D-837. (See ECF No. 338.) It was offered and admitted
   into evidence on August 26, 2019. (Id.)
                                                    13
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 14 of 97 PageID: 10484



   (Id.) On the same day, Teva prepared a third formulation that added EDTA in a concentration of

   0.001%. (Id. 68:12–16; 68:22–69:2.) Teva utilized the Aptar UnitDose device for its formulations

   because it was an off-the-shelf device that was “readily available and [] cheaper than developing

   your own device.” (Id. 73:25–74:6.) Teva’s formulations used a 2mg dose of naloxone because

   that concentration had been found in the literature for injectable naloxone products that had been

   FDA-approved. (Id. 69:20–70:10; 71:20–72:6.) Upon seeing the RLD patent application, Kathryn

   Jones, the head of one of the competitive intelligence companies hired by Teva, e-mailed

   Ms. Zahavi stating, in part, “[a] puzzling issue concerning Lightlake is why they would need such

   a high dose [compared to] Indivior” (the “KLJ E-Mail”). (Id. 77:3–25, 78:17–79:21; see also

   TX-1131 28.) Ms. Zahavi testified, however, that she herself was not puzzled about the 4mg dose.

   (Id.) Ms. Zahavi noted that Teva was focusing on creating a stable formulation, rather than

   attempting to find the optimum dose of naloxone, because “the amount of the active ingredient,

   the amount of naloxone is to be selected by the brand. The generic must use the same amount.”

   (Id. 70:1–18.) If the amount of naloxone was not the same, then it would not be appropriate for an

   ANDA application because the products would not be bioequivalent. (Id. 72:1–6.) Ms. Zahavi

   testified that after learning about the final formulation of Narcan, the only thing Teva changed

   about its product was the amount of naloxone. (Id. 80:9–13.)

          On cross examination, Ms. Zahavi testified that Teva had designated the development of

   its intranasal naloxone to be a “red carpet” project, meaning that it was high-priority, with Teva

   estimating sales exceeding $100 million. (Id. 82:7–20; 83:16–84:4.) During development, Teva

   reviewed a patent issued to Dr. John Strang. Strang concluded that the optimum intranasal dose



   28
      TX-1131 is described as, “Email from K. Jones to L. Zahavi, S. Fireman, M. Eliaszada,
   S. Shpichuk, and S. Nahum re US patent by Lightlake - when can we talk?” (See ECF No. 338.) It
   was offered and admitted into evidence on August 26, 2019. (Id.)
                                                  14
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 15 of 97 PageID: 10485



   was between 0.65mg and 1.6mg of naloxone. (Id. 100:3–7; 100:14–23.) Ms. Zahavi testified that,

   prior to seeing the RLD patent, filed by Lightlake, Teva never tested a formulation that included

   more than 2mg of naloxone. (Id. 104:4–20.) After seeing the RLD patent, Teva adjusted the

   amount of the active ingredient, naloxone, to 4mg in their formulations. (Id. 112:7–18.)

                  2.      Dr. Mark Merlin

          Dr. Mark Merlin testified on August 26, 2019, and offered testimony relating to whether

   the claimed dose of naloxone would have been obvious to a POSA, and various objective indicia

   of nonobviousness. Overall, the Court found Dr. Merlin to be a credible witness, and accorded his

   testimony commensurate weight.

          The Court accepted Dr. Merlin as an expert in the field of emergency medicine and the

   treatment of opioid overdoses. (Merlin Tr. 120:17–24, ECF No. 296.) Dr. Merlin is the Vice Chair

   of Emergency Medicine at Newark Beth Israel Medical Center, a professor of emergency medicine

   and emergency medical services at Rutgers New Jersey Medical School, and the chair of the New

   Jersey EMS Council. (Id. 117:19–119:12.) Dr. Merlin has trained first-responders, EMTs,

   paramedics, and medical students in the treatment of opioid overdoses. (Id. 119:13–18.) Dr. Merlin

   has also treated thousands of patients suffering from opioid overdoses in both hospital and

   non-hospital settings. (Id. 120:3–10.)

          On direct examination, Dr. Merlin testified that prior to the priority date of the patents, it

   would have been obvious to a POSA that outside the hospital setting, intranasal naloxone would

   be the preferred method of administration and it would have been obvious to a POSA that patients

   might need a dose of naloxone greater than 2mg. (Id. 164:7–165:7.) A POSA would also recognize

   that a person overdosing on higher potency opioids would require a higher dose of naloxone to

   reverse their symptoms and that higher potency opioids were a pervasive problem prior to the



                                                   15
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 16 of 97 PageID: 10486



   priority date of the Patents-in-Suit. (Id. 126:6–24; 139:21–141:16.) Dr. Merlin testified that,

   outside the hospital setting, the most important thing is to quickly restore breathing to a patient

   suffering from an opioid overdose. (Id. 128:1–23.) Outside a hospital setting, the individual

   administering naloxone is likely to have limited medical resources and training and, therefore, a

   POSA would want to use a higher initial dose of naloxone to ensure that a patient’s symptoms of

   respiratory depression are reliably reversed. (Id. 159:22–160:1.) Moreover, a POSA would

   recognize significant dangers to a patient, including cardiac arrest, brain damage, and death, that

   would be associated with administering a lower initial dose and then having to administer a second

   dose. (Id. 165:1–7.) Dr. Merlin testified that prior to March 2015, he had personally administered

   more that 2mg of naloxone intranasally using a MAD kit. (Id. 150:10–151:3.) A POSA would also

   recognize that the life-saving potential of a higher initial dose of naloxone outweighed the risk of

   a patient suffering withdrawal symptoms. (Id. 162:3–15.) Dr. Merlin also testified that naloxone

   is a “very, very safe medication” and expressed little concern that a higher dose would render the

   medication unsafe. (Id. 160:2–7; 161:15–162:2.)

          On cross examination, Dr. Merlin admitted that there was “no compelling science” that a

   4mg dose of naloxone would be more effective than a 2mg dose. (Id. 187:23–188:5.) Dr. Merlin

   was also unable to point to any clinical literature that, prior to the priority date, recommended a

   starting dose of naloxone greater than 2mg. (Id. 189:16–25.) Dr. Merlin’s testimony often relied

   on his stated personal experiences administering doses greater than 2mg, which would not have

   been available to a POSA before the priority date. (Id. 216:7–218:22.) Dr. Merlin also admitted

   that no prior art would have indicated to a POSA the need to administer a dose greater than 2mg

   or identified re-dosing as an issue that needed to be solved. (Id. 179:20–180:10; 203:16–19.)

   Although Dr. Merlin’s 2010 paper discussed re-dosing, it stated that the need for a higher intranasal



                                                    16
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 17 of 97 PageID: 10487



   dose was a possibility, rather than a requirement. (Id. 194:16–24.) Dr. Merlin also acknowledged

   that although he had not personally seen serious withdrawal symptoms, numerous reports and

   publications   had   identified   such   symptoms     following   administrations    of   naloxone.

   (Id. 203:24–204:18.) A POSA would also have been aware of various reports that a higher dose of

   naloxone increases the risk a patient will suffer acute withdrawal symptoms. (Id. 211:18–212:15.)

   Dr. Merlin conceded that groups, including the FDA and Dr. Daniel Wermeling, had noted the

   need for better, needle-free devices, notwithstanding the existence of Evzio and MAD kits.29

   (Merlin II Tr. 1467:2–1469:14; 1471:20–25, ECF No. 294.)

                  3.      Dr. Roger Crystal

          Dr. Roger Crystal testified as a fact witness via video deposition on August 27, 2019, and

   offered testimony related to the development of Narcan. Dr. Crystal is one of the named inventors

   of the Patents-in-Suit. Overall, the Court found Dr. Crystal to be a credible witness, and accorded

   his testimony commensurate weight.

          Dr. Crystal was the CEO of Lightlake and later Opiant, and had final decision-making

   authority regarding formulation and dose of Narcan. (Crystal Tr. 294:9–14, ECF No. 292.)

   Dr. Crystal selected the inactive ingredients included in Narcan, including BZK and EDTA.

   (Id. 286:11–15.) Dr. Crystal testified that Lightlake had a pre-investigational new drug application

   (“pre-IND”) meeting with the FDA to solicit feedback from the FDA on its proposed intranasal

   naloxone formulation (Id. 303:10–25.) Before the pre-IND meeting, Lightlake submitted a




   29
      Dr. Merlin offered testimony relating to a 2015 article by Dr. Daniel Wermeling entitled,
   “Review of Naloxone Safety for Opioid Overdose: Practical Considerations for New Technology
   and Expanded Public Access” (the “Wermeling 2015 Article”). (See TX-0053.) A 2010 article
   written by Dr. Wermeling, entitled, “Opioid Harm Reduction Strategies: Focus on Expanded
   Access to Intranasal Naloxone,” was also entered into evidence (the “Wermeling 2010 Article”).
   (See TX-0052.)
                                                   17
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 18 of 97 PageID: 10488



   package to the FDA expressing concerns about the development of an intranasal naloxone product

   noting, “[t]here is little if any commercial incentive for developing a new nasal naloxone drug

   product” and that “because of its widespread use, it most likely is not patentable because its use

   for opioid overdose is ‘obvious.’” (Id. 301:3–17; 302:14–20.) Dr. Crystal also stated that the FDA

   suggested that Lightlake consider using the Aptar UnitDose device for its intranasal naloxone

   product. (Id. 300:8–13; 306:7–13.) Dr. Crystal testified that he was aware BZK was used as a

   preservative for nasal formulations. (Id. 286:20–287:14; 294:20–295:16.) In March of 2013,

   Lightlake’s contractor, Rechon, proposed the addition of EDTA to the formulation for increased

   stability. (Id. 311:16–313:15.)

                  4.      Dr. Hugh Smyth

          Dr. Hugh Smyth testified on August 27, 2019, and offered testimony relating to whether

   the claimed dose of naloxone, formulation, device, and method of administration would have been

   obvious to a POSA. Dr. Smyth also discussed whether there was a nexus between objective indicia

   of nonobviousness and the asserted claims of the Patents-in-Suit. The Court found Dr. Smyth to

   be highly credible and convincing and credited his testimony significantly over that of Dr. Illum.

   In fact, the Court concludes this testimony was the linchpin of Defendants’ case and has persuaded

   the Court, by clear and convincing evidence, of the invalidity of the asserted claims of the

   Patents-in-Suit. The Court recognized Dr. Smyth as an expert in the field of pharmaceutical

   formulations, including nasal formulations and delivery systems. (Smyth Tr. 319:19–320:1, ECF

   No. 292.)

          Dr. Smyth testified that prior to March 16, 2015, the priority date of the Patents-in-Suit, all

   elements of the claimed invention were known in the prior art and that the asserted claims of the

   Patents-in-Suit were obvious. (Id. 364:1–365:25.) He stated that the prior art referenced doses of



                                                    18
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 19 of 97 PageID: 10489



   naloxone ranging from 0.4mg to 20mg with various routes of administration. (Id. 327:4–329:11.)

   Moreover, the Aptar UnitDose device had been used for intranasal administration prior to 2015.

   (Id. 335:17–21; 382:1–4.)

          In 2012, the FDA held a public meeting to discuss the importance of naloxone in treating

   the rising opioid crisis and discussed its interest in improving the MAD Kit device.

   (Id. 336:11–15.) The purpose of the meeting was to encourage the industry to “develop an

   intranasal naloxone product that could be FDA approved.” (Id. 336:23–25.) Expert speakers at the

   meeting discussed how intranasal naloxone could be improved through the use of a one-step

   intranasal delivery device. (Id. 337:15–20.) In fact, at Lightlake’s own pre-IND meeting with the

   FDA, the agency suggested that Lightlake use the Aptar UnitDose device, the very device it ended

   up claiming in its patent. (Id. 358:4–20; TX-3092–93.) 30,31 At the general meeting, the FDA

   expressed concern about whether the amount of drug that gets into the bloodstream via an

   intranasal administration would be too low. (Id. 339:2–11.) The FDA also said they were not

   especially concerned about high exposure, because naloxone could be given in very high doses

   without noticeable adverse effects. (Id. 339:21–340:9.) Experts at the FDA meeting discussed

   reports showing no adverse effects in healthy individuals as high as 700 times the recommended

   level as well as the fact that the risks of withdrawal in an overdose situation would not keep these

   experts from administering naloxone to a patient. (Id. 340:15–343:8.)




   30
     TX-3092 is an email chain from L. Basham to Roger Crystal relating to the pre-IND 114704
   meeting. (See ECF No. 338.) It was offered and admitted into evidence on August 27, 2019. (Id.)
   31
      TX-3093 is an email from Roger Crystal to L Basham relating to the pre-IND 114704 meeting
   and attachment. (See ECF No. 338.) It was offered and admitted into evidence on August 27, 2019.
   (Id.)
                                                   19
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 20 of 97 PageID: 10490



             Dr. Smyth testified that a POSA looking to improve the MAD Kit would have a selected a

   device that delivered a volume of liquid suitable for the nose, such as the Aptar UnitDose device.

   (Id. 329:22–330:16; 335:15–336:10.) A POSA would have understood that intranasal

   administration would require a higher dose of naloxone because it has a lower bioavailability that

   intravenous or intramuscular administration; that is, less of the drug is absorbed into the

   bloodstream when administered intranasally. (Id. 338:1–400:10.) Finally, a POSA would have

   been motivated to use sodium chloride, hydrochloric acid, BZK, and EDTA in an intranasal

   naloxone formulation. (Id.)

             Dr. Smyth concluded that the asserted claims of the Patents-in-Suit were obvious on two

   grounds: (1) the combination of the Strang, Kulkarni, and Djupesland references; and (2) the

   combination of the Davies patent application, Kerr and the Kerr formulation, and the Bahal patent.

   (Id. 365:25–366:6.) 32 As to the first combination, Dr. Smyth testified that a POSA would have

   been motivated to combine these references and would have had a reasonable expectation of

   successfully formulating an improved intranasal naloxone product. (Id. 383:4–18.) Indeed, Strang

   discussed an intranasal dose of naloxone of 4mg. (Id. 367:10–368:4; 368:24–371:22;

   393:20–394:20.) A combination of the Strang and Djupesland references would have led a POSA

   to select the Aptar UnitDose device as well. (Id. 334:7–9; 380:18–382:9; 386:4–393:19;

   410:10–411:18.) Additionally, a combination of Strang and Kulkarni would have led a POSA to

   use sodium chloride, hydrochloric acid, BZK, and EDTA in their intranasal naloxone formulation.

   (Id. 374:2–24; 377:20–378:19; 394:21–396:22; 397:3–7.)

             As    to   the   second   combination—Davies,       Kerr    2009/Kerr    Formulation,     and

   Bahal—Dr. Smyth similarly testified that a POSA would have reasonably expected to successfully



   32
        A discussion of the specific details of these references can be found in section II.D.1–6., infra.
                                                      20
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 21 of 97 PageID: 10491



   formulate an improved intranasal naloxone product. (Id. 408:11–24; 417:13–19.) The Davies

   reference disclosed a volume for the nasal formulation of 100 microliters, administered in a

   single-use, pre-primed device. (Id. 409:18–412:12.) A POSA would have been motivated to select

   the Aptar UnitDose device as the single-use device because it was readily available and easy to

   use. (Id. 414:1–12.) All told, this combination would lead a POSA to formulate an intranasal

   naloxone product containing sodium chloride, hydrochloric acid, BZK, and EDTA, in amounts

   and concentrations commensurate with the Patents-in-Suit. (Id. 402:20–403:7; 406:10–25;

   407:20–408:10; 415:24–416:11.)

          Dr. Smyth opined that a POSA would not have been taught away from using BZK, because

   it was a well-known and commonly used preservative for nasal products. (Id. 382:11–23,

   422:7–9; 427:23–429:1.) Indeed, the Wyse reference was not published until June 2015 and would

   not have been available to a POSA at time of the priority date of the patents. (Id. 422:2–6.)

   Dr. Smyth further undercut the persuasiveness of Wyse, noting that Wyse only created a

   preliminary formulation with BZK and that Wyse’s other preliminary results, including a

   conclusion that paraben preservatives were well-suited for use in nasal formulations, were

   undercut by more rigorous subsequent studies. (Id. 424:3–20; 425:7–426:4.) Additionally, Wyse

   used a concentration of BZK that was significantly higher than what appeared in the FDA inactive

   ingredient list. (Id. 422:17–423:7; 426:13–19.) Smyth testified that a POSA might conclude that

   the degradation Wyse observed was the result of the excessively high concentration of BZK. (Id.)

          Dr. Smyth also testified that “there were not unexpected results arising from the asserted

   claims [of the Patents-in-Suit]” that would alter his conclusion that the asserted claims were

   obvious. (Smyth II Tr. 1268:5–10, ECF No. 295.) Adapt’s claimed invention did not have

   unexpected bioavailability or stability and any differences between the prior art and the



                                                  21
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 22 of 97 PageID: 10492



   Patents-in-Suit relating to these properties were negligible. (Id. 1269:11–1270:19; 1271:1–1272:3;

   1275:2–1276:22.)

          Dr. Smyth also testified that there was no nexus between the commercial success of Narcan

   and the novel aspects of the asserted claims because these aspects were known in the prior art.

   (Id. 1242:1–9.) Narcan was not unique in its ability to treat opioid overdoses, and a 4mg dose of

   naloxone was known in the prior art. (Id. 1246:15–1247:10.) Moreover, the fact that other

   companies failed to secure FDA-approval for their intranasal naloxone products did not indicate

   the “failure of others to solve the problem that the patents purport[] to solve.”

   (Id. 1257:14–1258:11.) Indeed, FDA approval is not an aspect of the claims and Dr. Smyth

   testified that there are examples “of safe and effective community use [of] intranasal naloxone that

   have not received FDA approval,” including the MAD Kit device. (Id.) Dr. Smyth also rebutted

   Dr. Illum’s assertions that the Mundipharma formulation and Evzio were evidence of the copying

   of Narcan. (Id. 1285:3–1286:18.)

          On cross examination, Dr. Smyth conceded that he arrived at his stated opinions by first

   analyzing the Patents-in-Suit and then looking at the prior art to see whether the prior art taught

   what was in the asserted claims. (Smyth Tr. 485:10–486:4.) Although Dr. Smyth stated that

   Davies, Strang, and Wyse “disclosed” doses greater than 2mg, he admitted that nothing in Davies

   suggested his formulation was ever tested. (Smyth II Tr. 1252:23–1256:9; Smyth Tr. 438:11–25.)

   Dr. Smyth also conceded that making a more concentrated 2mg dose of naloxone would solve the

   issue of excess fluid without deviating from the more widely used 2mg dose.

   (Smyth Tr. 444:2–23.) Dr. Smyth admitted that the prior art included several excipients other than

   those used in the claimed invention. (Id. 380:8–10; 466:6–469:18.)




                                                   22
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 23 of 97 PageID: 10493



                  5.      Michael Potestio

          Michael Potestio testified via video deposition as a fact witness on August 27, 2019, and

   offered testimony regarding the sales of Narcan in connection with the public interest market.

   Mr. Potestio is Adapt’s Vice President of Field Operations. (Potestio Tr. 496:5–11, ECF No. 292.)

   Mr. Potestio leads a team that educates states, counties, law enforcement, and first responders on

   the opioid crisis and assists them with procuring Narcan. (Id. 497:10–498:5.) Overall, the Court

   found Mr. Potestio to be a credible witness, and accorded his testimony commensurate weight.

          On direct examination, Mr. Potestio testified that at the relevant time, there were only two

   naloxone products approved by the FDA for use in the community setting: Narcan and Kaleo’s

   Evzio autoinjector. (Id. 499:5–25.) Although there is no publicly available data, Mr. Potestio

   estimated that Narcan possessed around 80 percent market share in the public interest market.

   (Id. 498:8–24.) Mr. Potestio attributed Narcan’s success in the public interest market to the fact

   that it is “an FDA-approved nasal spray, which is easy to use, with the correct dose.”

   (Id. 502:22–25.) Narcan’s wholesale acquisition cost (“WAC”) is lower than that of Evzio’s.

   (Id. 503:12–505:21.) Mr. Potestio testified that the public interest market was far more price-

   sensitive than the retail setting. (Id. 505:1–12.) Mr. Potestio’s team would meet with states and

   their grant writers to educate them on Narcan and provide assistance with obtaining federal

   Department of Health and Human Services (“HHS”) or Substance Abuse and Mental Health

   Services Administration (“SAMHSA”) grants to expand access to Narcan. (Id. 510:24–511:25.)

   Mr. Potestio testified that there was initially resistance to the 4mg dose included in Narcan because

   stakeholders were concerned about rapid withdrawal. (Id. 508:9–17.)




                                                    23
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 24 of 97 PageID: 10494



                  6.      Ivan Hofmann

          Ivan Hofmann testified on October 17, 2019, and offered testimony relating to whether

   there is a nexus between objective indicia of nonobviousness and the claimed invention and

   discussed commercial success and third-party praise. The Court accepted Mr. Hofmann as an

   expert witness in pharmaceutical economics. (Hofmann Tr. 1616:10–16, ECF No. 298.) Overall,

   the Court found Mr. Hofmann to be a highly credible and persuasive witness, and credited his

   testimony over that offered by Dr. Vigil and Dr. Majumdar.

          Mr. Hofmann testified that, in his opinion, Narcan’s marketplace success did not provide

   objective evidence of nonobviousness. (Id. 1620:21–1621:2.) Mr. Hofmann stated Dr. Vigil and

   Dr. Majumdar “failed to look at what was known in the prior art” when conducting their analysis

   of what factors contributed to Narcan’s marketplace success. (Id. 1619:13–1620:7.) Specifically,

   he disagreed with the conclusion of Dr. Vigil and Dr. Majumdar that Narcan’s efficacy was a

   feature that was driving sales and had a nexus to the claims asserted in the Patents-in-Suit.

   (Id. 1622:25–1623:22.) Rather, Narcan’s success was attributable to Adapt’s expansive marketing

   efforts. (Id. 1637:22–1638:9.) Mr. Hofmann identified Adapt’s patient outreach programs,

   marketing, assistance in grant writing efforts, and advocacy for co-prescription legislation as the

   driving factors that lead to increases in Narcan’s sales, rather than the claimed inventions of the

   Patents-in-Suit. (Id. 1628:22–1632:18; 1637:24–1638:9.) Adapt’s strategic pricing efforts played

   a similar role in Narcan’s success. (Id. 1642:4–1643:7.) By keeping Narcan’s WAC price low,

   Adapt was able to secure priority formulary placement. (Id.) Mr. Hofmann similarly disagreed

   with Dr. Vigil’s conclusion that Evzio is cheaper than Narcan. (Id. 1643:8–1645:6.) Mr. Hofmann

   noted that Dr. Vigil failed to address the cost of the medication paid by the insurer, instead focusing

   solely on the out-of-pocket costs paid by the consumer. (Id.) Dr. Vigil’s analysis ignored the



                                                     24
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 25 of 97 PageID: 10495



   “behind-the-scenes payments” made by insurers, Medicare, and Medicaid, and, therefore, “[didn’t]

   tell the whole story in terms of how pharmaceutical products are reimbursed and who is paying

   the cost.” (Id.)

           Mr. Hofmann also testified that there was no economic incentive for a POSA to develop a

   naloxone product. (Id. 1649:4–6.) He cited the pre-IND meeting letter Lightlake themselves had

   sent the FDA regarding what Lightlake perceived as the dismal economic potential of a naloxone

   product. (Id. 1649:16–1650:18.) Mr. Hofmann also rebutted Dr. Vigil’s assertion of third-party

   praise for Narcan, and argued that the testimony of Dr. Vigil “[was] really information about things

   don’t represent praise” of the unique features of Patents-in-Suit. (Id. 1656:7–13.) Rather, it related

   to “the ease-of-use of the Aptar [UnitDose] device or some of the other things I talked about as far

   as what was previously known.” (Id.)

           B.         Plaintiffs’ Trial Witnesses

                      1.     Dr. Lisbeth Illum

           Dr. Lisbeth Illum testified on August 28, 2019, and offered testimony relating to whether

   the claimed dose of naloxone, the formulation, the device, and method of administration would

   have been obvious to a POSA. Dr. Illum also testified on objective indicia of nonobviousness,

   including the failure of others, unexpected properties, and evidence of copying. The Court found

   Dr. Illum to be evasive at times and less credible than Dr. Smyth and the other witnesses who

   testified. The Court, accordingly, accorded her testimony lesser weight than that of Dr. Smyth.

           Dr. Illum has served as a special professor of pharmacy at the University of Nottingham, a

   professor at the Royal Danish School of Pharmacy, has founded several companies in the area of

   drug formulation and drug delivery, and is the named inventor on about 45 patents.

   (Illum Tr. 564:13–566:21, ECF No. 293.) The Court recognized Dr. Illum as an expert in



                                                    25
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 26 of 97 PageID: 10496



   transmucosal drug delivery, pharmaceutical formulation, and pharmaceutical product development

   and delivery systems. (Id. 570:7–14.)

          Dr. Illum testified that it would not have been obvious to a POSA to develop a formulation

   of intranasal naloxone with a dose greater than 2mg prior to the priority date of the Patents-in-Suit.

   (Id. 711:6–20.) Dr. Illum specifically noted that the choice of a 4mg dose would not have been

   obvious. (Id.)

          Dr. Illum testified that clinical studies conducted before the priority date of the

   Patents-in-Suit repeatedly concluded that a 2mg dose of naloxone, delivered intranasally with a

   MAD Kit, was effective at treating opioid overdoses. (Id. 577:25–642:3.) Dr. Illum further testified

   that no prior art recommended increasing the dose of naloxone. (Id.) Dr. Illum stated that the prior

   art taught away from a higher dose of naloxone due fears that patients would suffer from

   withdrawal and other side effects. (Id. 579:17–587:18.) As a result, the prior art taught to dose

   naloxone “low and slow” in the hospital setting; that is, to administer naloxone with a low initial

   dose and slowly increase the dosage over time only if necessary. (Id. 587:10–22.) Rather than

   seeking to increase the dosage of naloxone, a POSA would have sought to improve the

   combination of the MAD Kit and a 0.4mg intramuscular naloxone dose. (Id. 643:20–645:19;

   695:14–697:6.) Dr. Illum testified that the Strang and Wyse references stated that a 2mg intranasal

   dose of naloxone was equivalent to a 0.4mg intramuscular dose and, therefore, a POSA would

   have selected an intranasal dose of 2mg or less. (Id. 646:3–711:20.)

          Dr. Illum also testified that the prior art taught away from using BZK or EDTA with an

   intranasal naloxone product. (Id. 728:24–729:16.) Specifically, Wyse taught away from the use of

   BZK and EDTA, noting that those formulations caused naloxone to degrade. (Id. 671:2–680:3.) A

   POSA, therefore, would have been motivated to select a formulation that was either



                                                    26
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 27 of 97 PageID: 10497



   preservative-free or used a preservative other than BZK. (Id. 726:12–728:22.) Dr. Illum testified

   that a POSA would not have found the features of the claimed invention to be obvious.

   (Id. 774:14–775:16.) This is because much of the prior art taught toward administering doses in

   both nostrils rather than one and the prior art included numerous devices that would have been

   suitable for an intranasal naloxone product in addition to the Aptar UnitDose device.

   (Id. 603:10–16; 606:15–20; 608:25–609:8; 632:22–633:6; 723:19–724:6.)

          Relating to objective indicia of nonobviousness, Dr. Illum opined that the failure of other

   companies—including Teva, AntiOp/Indivior, Amphastar, and Mundipharma—to arrive at an

   intranasal dose greater than 2mg was evidence that the asserted claims of the Patents-in-Suit were

   nonobvious. (Id. 732:24–744:12.) Dr. Illum argued that the decision of Mundipharma to change

   their formulations to copy the dose of the Patents-in-Suit further highlighted their nonobviousness.

   (Id. 745:3–747:22.) Finally, Dr. Illum testified that Narcan showed unexpected stability and

   unexpectedly high bioavailability compared to the Wyse formulation, which Dr. Illum

   characterized as the closest prior art formulation to Narcan. (Id. 747:24–774:13.)

          On cross examination, Dr. Illum admitted there were instances in the prior art that taught

   administering doses of naloxone greater than 2mg. (Id. 655:16–656:21.) Indeed, Illum conceded

   that Strang disclosed a clinical study that included intranasal doses of naloxone of 8mg and 16mg.

   (Id.) Dr. Illum further admitted that the Walley 2013 reference 33 concluded that naloxone

   administered intranasally via a MAD Kit required redosing approximately 50% of the time.

   (Id. 635:11–636:24.) Dr. Illum acknowledged that a low initial dose would not be successful to




   33
      The Walley 2013 reference was “a community project [that involved] giving the MAD dose
   device kits to the community. And they were dosing the people who needed to be dosed because
   they had taken too much opioid[s].” (Illum Tr. 635:11–18, ECF No. 293.) It was a peer-reviewed
   article that appeared in the British Medical Journal. (Merlin II Tr. 1452:18–22, ECF No. 296.)
                                                   27
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 28 of 97 PageID: 10498



   reduce the opioid overdose in some patients and that a POSA would have understood that an

   increased dose would have increase the clinical effects of naloxone. (Id. 846:7–16; 642:14–21.)

   Dr. Illum also conceded that she was “not an expert on naloxone or overdose.” (Id. 837:12–24.)

          Dr. Illum acknowledged that the bioavailability of intranasal naloxone was significantly

   lower than the bioavailability of an intravenous dose and admitted that Strang taught that 3 to 4mg

   of naloxone was required to be bioequivalent to a 1mg intravenous dose. (Id. 648:4–649:4;

   656:24–657:4.) Dr. Illum also admitted that the prior art characterized the symptoms of withdrawal

   to be “not life-threatening” and that Walley 2013 and other prior art references did not express

   concerns relating to administering greater than 2mg of naloxone. (Id. 847:13–24; 849:23–850:16;

   635:11–636:24.) Dr. Illum acknowledged that Narcan carries a warning label relating to opioid

   withdrawal and that there is no evidence Narcan causes fewer withdrawal symptoms compared to

   other naloxone products. (Id. 856:12–21.)

          Prior to the priority date of the Patents-in-Suit, Dr. Illum testified that it was well known

   in the prior art that BZK could be used in nasal formulations. (Id. 776:20–23.) In fact, prior to

   Wyse, there was no prior art that concluded BZK degraded naloxone. (Id. 800:13–801:7.) Dr. Illum

   also acknowledged that the amount of BZK used by Wyse was greater than had been used in any

   other FDA-approved intranasal product and was 8.5 times higher than the amount of BZK in the

   Patents-in-Suit. (Id. 801:23–803:16.)

          Dr. Illum admitted that the Kerr formulation included naloxone and BZK and was shown

   to be effective at reducing opioid overdoses. (Id. 804:7–805:9.) It was also known in the prior art

   that BZK and EDTA could be used in intranasal formulations. (Id. 805:23–806:6.) Dr. Illum also

   conceded that her opinion that other products had failed to solve the problem solved by the claim




                                                   28
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 29 of 97 PageID: 10499



   invention was based on the fact that no other product had received FDA approval.

   (Id. 810:8–811:23.)

                  2.     Eric Karas

          Eric Karas testified on August 29, 2019, as a fact witness and offered testimony relating to

   Adapt’s activities and the sales of Narcan. Mr. Karas is a Vice President and General Manager in

   the Commercial Division of Emergent BioSolutions, which acquired Adapt in late 2018.

   (Karas Tr. 914:16–22; 916:9–15, ECF No. 290.) Prior to its acquisition of Adapt, Mr. Karas served

   as the head of marketing for Adapt. (Id. 917:3–7.)

          Mr. Karas testified that Narcan currently held 97% market share for naloxone products in

   the traditional retail market and estimated that it possessed approximately 75% market share in the

   public interest market. (Id. 937:3–10; 943:14–944:7.) Adapt does not engage in direct-to-consumer

   marketing and the advertising and promotional budget of Narcan is smaller than is typical for

   pharmaceutical products. (Id. 937:22–942:11.) Mr. Karas also offered testimony on Adapt’s efforts

   to encourage the enactment of co-prescription legislation, wherein doctors who prescribe opioids

   would be required by law to also consider prescribing a naloxone product. (Id. 919:1–21.)

          On cross examination, Mr. Karas admitted that, from the perspective of an insured patient,

   Narcan is more expensive than Evzio or other naloxone products. (Id. 936:23–937:2.) Adapt

   invests in two different marketing segments, targeting the retail and public interest markets.

   (Id. 969:24–970:4.) Mr. Karas admitted that co-prescription legislation has led to an increase in

   sales for Narcan. (Id. 972:10–973:5.) Adapt has also benefited from federal government purchases

   of Narcan through SAMHSA, an agency responsible for earmarking budget dollars to fight the

   opioid crisis. (Id. 976:14–978:10.)




                                                   29
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 30 of 97 PageID: 10500



                  3.      Dr. Soumyajit Majumdar

          Dr. Majumdar testified on September 3, 2019, and offered testimony relating to whether a

   nexus existed between objective indicia of nonobviousness and the claimed invention. The Court

   found Dr. Majumdar to be a less credible witness than Mr. Hofmann and accorded his testimony

   commensurate weight.

          The Court accepted Dr. Majumdar as an expert in transmucosal pharmaceutical

   formulation and drug development. (Majumdar Tr. 1010:2–8, ECF No. 291.) Dr. Majumdar is the

   Associate Dean for Research and Graduate Programs and a Professor in the Department of

   Pharmaceutics and Drug Delivery at the University of Mississippi School of Pharmacy.

   (Id. 1003:9–15.) Dr. Majumdar testified about various attributes of Narcan, including its efficacy,

   stability, ease-of-use, and needle-free route of administration. (Id. 1018:24–1027:18.)

   Dr. Majumdar concluded that there was a nexus between the commercial success of Narcan and

   the claimed invention. (Id.)

          On cross examination, Dr. Majumdar testified that he did not analyze whether the features

   of Narcan were known in the prior art. (Id. 1041:16–19.) Dr. Majumdar further testified that the

   ease-of-use and needle-free route of administration features were attributable to the Aptar

   UnitDose device (id. 1040:12–1041:14), and that they are not claimed in the asserted patents

   (id. 1039:23–1040:3). Dr. Majumdar admitted that the asserted claims of the Patents-in-Suit have

   no limitations on the efficacy of Narcan in treating an opioid overdose. (Id. 1039:1–1040:3;

   1043:7–1047:5). Dr. Majumdar also admitted that before the priority date of the patents, a POSA

   would know that the excipients EDTA and BZK are listed in the Handbook of Pharmaceutical

   Excipients and would have the knowledge to select those excipients, among others, from that

   handbook in the formulation of a pharmaceutical compound. (Id. 1032:11–1037:5.) A POSA



                                                   30
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 31 of 97 PageID: 10501



   would have been familiar with BZK as a preservative and EDTA as a stabilizing agent in

   pharmaceutical compounds. (Id. 1034:10–21; 1035:13–17; 1036:16–1037:5.) Dr. Majumdar

   further admitted that a POSA would have known that sodium chloride was used as a tonicity agent.

   (Id. 1031:10–15; 1032:11–14.)

                  4.      Sergey Shpichuk

          Mr. Shpichuk testified via video deposition on September 3, 2019, and offered testimony

   relating to Teva’s development of its intranasal naloxone product. Overall, the Court found Mr.

   Shpichuk to be a credible witness and accorded his testimony commensurate weight.

          Mr. Shpichuk was the team manager working on Teva’s Naloxone HCl nasal spray.

   (Shpichuk Tr. 1048:20–1049:7, ECF No. 291.) Mr. Shpichuk was tasked with making a generic

   version of the “Reference Listed Drug,” without knowing the details of that Reference Listed Drug.

   (Id. 1051:17–24.) To do so, Mr. Shpichuk testified that his team would gather all the publicly

   available information related to the project. (Id. 1051:22–1052:2.) The goal was to make the

   generic product equivalent to the branded product. (Id. 1053:2–3.) Teva also hired two competitive

   intelligence firms to aid their search. (Id. 1061:7–1062:15.)

          Mr. Shpichuk acknowledged that there was an unmet need in the market for a

   non-injection-based Naloxone product. (Id. 1063:5–13.) Mr. Shpichuk’s testimony established that

   Teva was aware of a University of Oslo Naloxone nasal spray trial that was administering five

   doses of 0.4mg of naloxone to patients. (Id. 1064:17–1066:17.) As of May of 2015, Mr. Shpichuk’s

   team had estimated that there were three likely doses for the RLD, which were: 2mg, 1.6mg, and

   0.8mg of naloxone in a 100µL spray. (Id. 1067:8–1068:12.) Some of the sources that Mr.

   Shpichuk’s team relied on when coming to this estimation include some of the prior art that Teva

   relies on in this case. (Id. 1070:1–1071:15.) Mr. Shpichuk’s pharmacokinetic trials included a



                                                   31
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 32 of 97 PageID: 10502



   single-actuation 2mg dose of naloxone to one nostril. (Id. 1075:10–13.) Mr. Shpichuk recognized

   one of Teva’s proposed formulations that was geared to be quantitatively and qualitatively similar

   to the Reference Listed Drug as containing the excipients citric acid monohydrate, sodium

   chloride, EDTA, benzyl alcohol, and sodium hydroxide. (Id. 1081:2–20.)

          In October 2015, Teva obtained the new formulation from Lightlake showing a dosage of

   4mg naloxone, which Mr. Shpichuk affirmed was different from what they had previously

   expected. (Id. 1085:6–21.) Teva created a second quantitatively and qualitatively similar formula

   for the Lightlake reference. (Id. 1087:3–16.) In order to gain approval for a generic drug, the

   generic must be bioequivalent to a branded drug. (Id. 1053:2–11.) When Teva began working on

   its generic intranasal naloxone product, there was no branded RLD on the market.

   (Id. 1051:17–24.) Mr. Shpichuk testified that differences between Teva’s test results and those of

   the RLD could potentially be explained by differences in the populations of the studies and noted

   that a dosage change was only one factor that could have impacted the results.

   (Id. 1101:13–1102:5.)

                  5.       Thomas Begres

          Thomas Begres testified on September 5, 2019, and offered testimony as a fact witness

   relating to his experience using naloxone to treat opioid overdoses. Overall, the Court found Mr.

   Begres to be a credible witness, and accorded his testimony commensurate weight.

          Thomas Begres is the senior director of clinical and medical affairs for Emergent

   BioSolutions, Inc. (“Emergent”) and a firefighter and paramedic with the Scio Township Fire

   Department. (Begres Tr. 1147:18–23, ECF No. 295.) Mr. Begres is a licensed paramedic who

   started his career in the field twenty-one years ago. (Id. 1148:13–20.) He is also a registered nurse.

   (Id. 1149:14–22.) In his role for Emergent, Mr. Begres provides medical and clinical information



                                                    32
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 33 of 97 PageID: 10503



   about the use of naloxone to health care providers or others in a non-commercial capacity.

   (Id. 1153:3–10.) Mr. Begres testified that he has seen the needles and vials present in non-nasal

   naloxone kits be stolen for IV drug use. (Id. 1155:17–1156:2.) Mr. Begres testified that he does

   not typically give naloxone to patients that are not breathing, because the therapeutic window has

   often closed by that point. Therefore, naloxone is intended for people who have suboptimal

   breathing. (Id. 1158:20–1159–17.) However, the ideal dose of naloxone would not wake the patient

   up to avoid adverse symptoms of withdrawal. (Id. 1160:4–16.) As a paramedic, he uses IV

   naloxone, because it is more immediate and precise. (Id. 1161:12–19.) One reason to give

   minimum amount of naloxone is because the paramedic may not be aware of the other illicit drugs

   in the patient’s system, for example cocaine or an amphetamine, which could overwhelm the

   patient’s system after the depressant effect of the opioid is reversed by the naloxone.

   (Id. 1163:4–11.) His typical starting dose is 0.4mg of IV naloxone. (Id. 1164:14–16.) This is also

   the most common dose across the U.S. amongst paramedics in his experience. (Id. 1164:17–21.)

   As of March 2015, that dose was effective about 90% of the time. (Id. 1165:4–9.) One of the

   consequences of waking a patient up with too much naloxone is that the patient may consciously

   refuse treatment and succumb to a later overdose. (Id. 1166:19–24.) Mr. Begres testified that

   pulmonary edema is a side effect of naloxone but has never seen it personally. (Id. 1172:6–24.)

          When Mr. Begres first heard about Narcan, he was surprised that the dose was so high.

   (Id. 1181:10–12.) Mr. Begres testified that his concerns have subsequently lessened because, while

   incidents involving side effects of Narcan are underreported, he nevertheless has not seen many

   cases of withdrawal with the 4mg Narcan dose. (Id. 1182:8–20.) Mr. Begres’s initial concerns were

   shared by EMS medical directors across the country. (Id. 1183:3–1185:20.) Many of these medical

   directors have approved the use of Narcan in the areas they oversee, but not all. (Id. 1185:21–25.)



                                                   33
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 34 of 97 PageID: 10504



          As to the MAD Kit, Mr. Begres testified that it would distribute too much fluid for the nose

   to absorb. (Id. 1191:9–25.) Mr. Begres trains people to use the MAD Kit and has seen them

   struggle assembling it. (Id. 1192:23–1193:12.) He further stated that he has seen first responders

   in the field and even nurses in the emergency room setting have difficulty assembling the MAD

   device. (Id. 1193:13–1195:11.) Even once assembled, the MAD Kit can be difficult to administer

   into the patient’s nose. (Id. 1195:16–1196:5.)

          Mr. Begres expressed several concerns with the Evzio auto-injector. First, it comes with a

   training device, which only gives instructions in English, meaning it may be problematic for

   communities where English is a second language or not spoken at all. (Id. 1201:5–13.) The spoken

   portion of the instructions in the training device would not be useful to anyone hard of hearing or

   if it were particularly loud in the location where a patient overdosed. (Id. 1201:21–24.)

   Additionally, because the device contains a needle, it requires special packaging to dispose of the

   device properly. (Id. 1201:14–20.) Lastly, needles, even in an auto-injector, scare a large amount

   of the population. (Id. 1202:6–9.)

          On cross examination, Mr. Begres testified that the initial dose was anywhere from 0.4mg

   to 2mg of IV naloxone. (Id. 1211:8–11.) He also mentioned that it was quite common to administer

   a second dose of naloxone. (Id. 1211:12–23.) At one point, Mr. Begres told Adapt’s advisory board

   that the National Institute on Drug Abuse and the FDA were part of the creation of Narcan’s

   clinical study and provided Adapt with information regarding the desirability of a 4mg dose.

   (Id. 1215:9–1217:13.) Mr. Begres admitted that in some situations a 4mg dose mitigates the need

   to administer a second dose. (Id. 1219:11–1220:18.) Mr. Begres agreed that a 4mg dose of Narcan

   achieves approximately the same amount of naloxone exposure as a 2mg intramuscular dose.

   (Id. 1224:25–1225:6.) Mr. Begres’s protocol allows for a 2mg intramuscular dose.



                                                    34
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 35 of 97 PageID: 10505



   (Id. 1225:7–10.) In his 20 years as a paramedic, Mr. Begres can recall about six instances of a

   patient experiencing withdrawal from naloxone and is not aware of any studies comparing the

   withdrawal symptoms from a 2mg intramuscular dose to a 4mg dose of Narcan. (Id. 1226:5–20.)

   Mr. Begres insinuated that the 4mg dose of Narcan was less safe than an IV administration.

   (Id. 1231:15–23.)

          On redirect, Adapt established that the data that Mr. Begres saw comparing a 2mg

   intramuscular dose to a 4 mg Narcan dose was after March 2015. (Id. 1237:3–16.)

                  6.      Kenneth A. Williams

          Dr. Kenneth Williams testified on September 6, 2019, and offered testimony relating to

   whether the claimed dose of naloxone would have been obvious to a POSA and objective indicia

   of nonobviousness, including unmet need and skepticism. Overall, the Court found Dr. Williams

   to be a credible witness and accorded his testimony commensurate weight.

          Dr. Williams works in the emergency department at Rhode Island Hospital and also serves

   as the medical director for the Rhode Island Department of Health. (Williams Tr. 1353:20–1354:5,

   ECF No. 294.) The Court recognized Dr. Williams as an expert in emergency medicine and the

   treatment of opioid overdose, including the administration of naloxone. (Id. 1356:22–1357:5.)

          Dr. Williams testified that it would not have been obvious to a POSA to develop an

   intranasal naloxone product with a dose greater than 2mg, and expressed particularly skepticism

   that it would have been obvious to select a 4mg dose. (Id. 1384:22–1385:4; 1393:15–22.) He also

   testified that prior to the priority date, the typical dose of intranasal naloxone was 2mg or less and

   that such a dose was proven to be safe and effective. (Id. 1365:24–1366:2; 1383:13–1384:16.)

   Dr. Williams opined that redosing was not a significant concern because a second dose of naloxone

   did not put a person at risk of suffering a brain injury or death. (Id. 1373:7–1374:24.) An individual



                                                    35
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 36 of 97 PageID: 10506



   would be concerned about administering a higher initial dose due to fears that patient would suffer

   serious withdrawal and other side effects. (Id. 1362:5–13.) Dr. Williams testified that higher doses

   correlated with a greater likelihood of serious withdrawal which would have discouraged a POSA

   from using a dose greater than 2mg. (Id. 1385:5–9; 1392:21–1393:22.) Dr. Williams indicated that

   he and other medical professionals were highly skeptical of Narcan’s 4mg formulation when it

   first entered the market due to fears of increased withdrawal side effects. (Id. 1385:13–1388:11.)

   Finally, Dr. Williams testified that Narcan satisfied the unmet need of an intranasal naloxone

   product that was needle-free and easy to use. (Id. 1388:14–1389:7.)

          On cross examination, Dr. Williams admitted that there is not a universal effective dose of

   naloxone that works to reverse opioid overdose in all patients. (Id. 1405:1–15.) He acknowledged

   that a POSA would have known that an initial 4mg dose of naloxone might not be sufficient for

   all patients. (Id. 1418:19–1419:7.) Indeed, a POSA would have understood that synthetic opioids

   are more potent and would require a higher dose of naloxone in order to treat an overdose.

   (Id. 1406:22–1407:1; 1427:19–23; 1428:2–16.) Dr. Williams testified that time is a critical factor

   when treating opioid overdoses and that a patient who stops breathing will begin to suffer brain

   damage within 3 to 5 minutes. (Id. 1411:15–21.) There have been systematic studies concerning

   the exact timing of when to administer a re-dose should the initial dose be inadequate.

   (Id. 1410:20–1411:3.) Dr. Williams further admitted that a POSA would understand that a lower

   initial dose increased the risk that a patient overdosing on a long-acting opioid would re-overdose

   after the naloxone in their system wore off. (Id. 1410:1–16.) Dr. Williams stated that the risk of

   severe withdrawal was less when naloxone was administered intranasally compared to

   intramuscular injection. (Id. 1420:19–21; 1432:24–1433:6; 1434:2–25.)




                                                   36
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 37 of 97 PageID: 10507



           Dr. Williams also conceded that Narcan did not ameliorate the risk of withdrawal

   symptoms or agitation as side effects of administering naloxone. (Id. 1437:12–24; 1438:5–7.)

   Indeed, Dr. Williams does not recommend the use of Narcan within his EMS system because of

   the 4mg dose, has never used it on an actual patient, and admitted that ambulances in Rhode Island

   “carry a variety of ways of delivering naloxone, including the MAD Kit.” (Id. 1428:21–25;

   1395:6–22.)

                   7.      Dr. Robert Vigil

           Dr. Robert Vigil testified on October 17, 2019, and offered testimony relating to whether

   a nexus existed between objective indicia of nonobviousness and the claimed invention. Overall,

   the Court found Dr. Vigil to be a less credible witness than Mr. Hofmann and accorded his

   testimony commensurate weight. Dr. Vigil received a PhD in economics from the University of

   Maryland and currently works as a principal at Analysis Group, Inc, where he specializes in

   “applying     economics      and    finance    to    matters    involving     intellectual    property.”

   (Vigil Tr. 1529:23–1530:15, ECF No. 298.) The Court accepted Dr. Vigil as an expert in the

   economics of the pharmaceutical industry and market analysis. (Id. 1531:25–1532:6.)

           Dr. Vigil opined that Narcan had been a commercial success, that success was attributable

   to the benefits and features of the asserted claims of the Patents-in-Suit, and that there is substantial

   evidence of third-party praise for Narcan. (Id. 1533:3–8.) Dr. Vigil noted that since its launch in

   February 2016, Narcan has generated                         in revenue, which Dr. Vigil characterized

   as “significant for the time period that it’s been on the market.” (Id. 1536:16–1538:16.) Dr. Vigil

   opined that Narcan’s price was not responsible for its success in the public interest market, instead

   arguing that, if price were a driver of success, products priced lower than Narcan would have

   enjoyed comparable success. (Id. 1545:15–24; 1557:14–25.)



                                                       37
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 38 of 97 PageID: 10508



          Dr. Vigil testified that Adapt utilized a variety of tactics to market Narcan, including direct

   mail and email promotion to target physicians, and print and online advertising.

   (Id. 1567:16–1569:3.) Dr. Vigil also discussed Adapt’s co-prescription initiatives, which require

   doctors to prescribe naloxone when prescribing opioids. (Id. 1570:22–1571:11.) In Dr. Vigil’s

   opinion, however, Adapt’s marketing strategy and marketing tactics were not unusual within the

   pharmaceutical industry. (Id. 1572:1–15.) Dr. Vigil testified that because other companies were

   attempting to develop a drug to enter the community-use naloxone market, it was his conclusion

   that “clearly there was an economic incentive to develop such a product. Or so many companies

   that are doing that wouldn’t be doing that.” (Id. 1592:16–1593:5.)

          On cross examination, Dr. Vigil admitted that Adapt saw an increase in Narcan sales

   following lobbying efforts for co-prescription legislation. (Id. 1611:3–1612:25.) Dr. Vigil also

   conceded that he relied on Dr. Majumdar’s analysis for “the proposition that the four things that I

   mentioned [efficacy, ease-of-use, the product is needle-free, stability], were attributable to the

   patents.” (Id. 1598:1–1600:10; see also 1579:24–1580:11.) Dr. Vigil did, however, admit that,

   from a legal or technical perspective, he did not know what it means to say “Narcan embodies the

   claims of the [P]atents-in-[S]uit.” (Id. 1606:7–16.)

          Dr. Vigil testified that the Amphastar MAD Kit had been used to treat opioid overdoses for

   many years prior to the formulation of Narcan. (Id. 1540:18–1541:2.) He also admitted that the

   Aptar UnitDose device was in the prior art. (Id. 1597:11–1598:1.) Dr. Vigil further testified that,

   because it lacked FDA-approval, the Amphastar MAD Kit could not be marketed for the treatment

   of opioid overdose and that the MAD Kit had less marketplace success than Narcan.

   (Id. 1609:10–24.) In Dr. Vigil’s opinion, FDA-approval by itself cannot explain marketplace

   success. (Id. 1609:25–1610:12.) Dr. Vigil admitted, however, that he did not examine whether



                                                    38
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 39 of 97 PageID: 10509



   Narcan would have had comparable marketplace success if it lacked FDA-approval.

   (Id. 1610:13–16.)

          C.      The Prior Art

          The Court finds that the Patents-in-Suit are entitled to a priority date, which is the date of

   alleged invention, of March 16, 2015. (See Smyth Tr. 322:15–24, ECF No. 292; ‘747 Patent,

   TX-0001; ‘177 Patent, TX-0002; ‘965 Patent, TX-0003; ‘838 Patent, TX-0004.) When

   determining whether the asserted claims of the Patents-in-Suit are obvious, the Court, therefore,

   considers the prior art that would have been available to a POSA on or before that date.

                  1.     Strang

          The Strang reference (“Strang”) was an international patent application published on

   November 22, 2012, prior to the priority date of the Patents-in-Suit, that discussed the treatment

   of opioid overdoses with intranasal naloxone. (Smyth Tr. 366:21–367:5, ECF No. 292; see

   TX-0054.) Strang identified various risks associated with injectable naloxone, including the

   requirement of trained medical personnel to administer it; the difficulty in finding a vein to

   administer the injection; the risk of exposure to blood-borne pathogens and diseases, including

   HIV, and hepatitis B and C; and needle-stick injuries. (Smyth Tr. 367:6–15; see also TX-0054.03.)

   Strang identified intranasal naloxone as a solution to these issues. (Smyth 367:6–15; see also

   TX-0054.03.) Strang recommended that intranasal naloxone would be administered by individuals

   without medical training, such as a family member. (Smyth Tr. 367:23–368:4.) Strang noted that

   the volume of the solution would have to be optimized for nasal administration and identified

   potential volumes of 50, 100, 150, and 200 microliters. (Id. 368:5–17.) Strang preferred a low

   volume due to the capacity of the nose and the ensuring bioavailability. (Id.) He also recommended

   the use of a single-dose unit which would be administered to a single nostril. (Id. 368:18–23;



                                                   39
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 40 of 97 PageID: 10510



   TX-0054.11.) Strang references various ranges for the preferred dose of naloxone, with 0.5mg to

   20mg being the broadest suggested range. (Smyth Tr. 368:24–369:10; TX-0054.06.) He also states

   “it can be preferred to start with an amount to 4mg” of naloxone and also discusses other starting

   doses. (Smyth Tr. 369:11–18; Illum Tr. 664:6–8, ECF No. 293.)

          Strang also conducted pharmacokinetic studies wherein he administered intranasal

   naloxone to patients. (Smyth Tr. 369:20–370:17.) Strang administered intranasal doses of 8 and

   16 milligrams using 400 microliters of solution. (Id.) Strang administered 200 microliters per

   nostril, achieving that dose by squirting 100 microliters into each nostril two times. (Id.) To achieve

   a dosage of 16mg, each 100-microliter spray contained 4mg of naloxone, the same concentration

   found in Narcan. (Id.) To arrive at these doses, Strang analyzed pharmacokinetic studies of

   naloxone administered intravenously and determined that the intranasal equivalent of a 1mg

   intravenous dose would be between 3 and 4 milligrams. (Id. 370:25–371:16.) Strang would

   motivate a POSA to use a 4mg intranasal dose to match the bioavailability the FDA-approved 1mg

   intramuscular injectable dose. (Id. 371:11–22.)

          Strang used sodium chloride as a tonicity-adjusting agent in his formulations and

   recommended using hydrochloric acid to adjust the pH of the formulation to be less than or equal

   to 5.5. (Id. 372:1–17.) Strang also discusses the typical pharmaceutical excipients, known to a

   POSA, that could be used with intranasal formulations. (Id. 372:22–373:15.)

                  2.      Kulkarni 34

          The Kulkarni reference (“Kulkarni”) is a review article focusing on the formulation of nasal

   sprays published in 2012, prior to the priority date of the Patents-in-Suit. (Smyth Tr. 373:16–374:1,



   34
      TX-3103 is the Kulkarni reference, entitled “Formulation and characterization of nasal sprays:
   an examination of nasal spray formulation parameters and excipients and their influence on key in
   vitro tests.” (See ECF No. 338.) It was offered and admitted into evidence on August 27, 2019.
                                                     40
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 41 of 97 PageID: 10511



   ECF No. 292.) Kulkarni discusses various inactive ingredients and preservatives common to nasal

   sprays. (Id. 374:6–11.) Kulkarni noted that the pH range for commercially available nasal spray

   products ranges from 3.5 to 7, and discloses the optimal range as 4.5–6.5. (Id. 374:15–24.)

          Kulkarni also discussed various inactive ingredients commonly found in nasal spray

   products. (Id. 374:25–375:9.) There are a limited number of excipients listed in the FDA inactive

   ingredients guide for nasal formulations. (Id.) The guide is a publicly available database that lists

   concentrations of inactive ingredients that have been approved by the FDA. (Id.) Sodium chloride,

   BZK, hydrochloric acid and edetate disodium, which is highly similar to EDTA, are included in

   this guide. (Id. 376:11–378:19.) Kulkarni states that EDTA has been used as a chelating agent in

   intranasal formulations and the BZK has similarly been used as a preservative. (Id. 378:10–379:9,

   382:12–383:17.)

                  3.      Djupesland

          The Djupesland reference (“Djupesland”) is a “review article published in 2013 focusing

   on nasal drug delivery devices” published in Drug Delivery and Translational Research journal.

   (Smyth Tr. 379:14–380:1, ECF No. 292.) Djupesland discusses specific delivery devices, their

   characteristics, and under what conditions they should be used. (Id. 380:8–15.) Djupesland

   recommended the use of unit-dose devices, like the Aptar UnitDose device, for “indications which

   require sporadic administration or sporadic use.” (Id. 380:18–22.) Intranasal naloxone is an agent

   that requires sporadic administration. (Id. 380:23–381:5.) Djupesland specifically recommends the

   use of a specific single-dose and a duo-dose device, and links to Aptar’s website. (Id. 381:7–10.)

   Djupesland discusses an Aptar device with a reservoir of 125 microliters that delivers 100

   microliters of a nasal formulation. (Id. 382:6–9.)




                                                    41
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 42 of 97 PageID: 10512



          Djupesland also briefly discusses the use of BZK as a preservative in nasal formulations,

   noting that while initial studies indicated a risk of nasal irritation associated with the use of BZK,

   more recent studies have indicated it is well-tolerated for chronic use. (Id. 382:11–383:3.)

                  4.      Davies

          The Davies reference (“Davies”) is an international patent application, filed by David

   Davies and published in 2000, “directed to formulations and devices containing opioid antagonists

   for the treatment of opioid overdose.” (Smyth Tr. 398:21–399:6, ECF No. 292.) Similar to Strang,

   Davies discusses the difficulties associated with medically untrained individuals treating opioid

   overdoses with injections and discusses how these difficulties could be alleviated with the use of

   intranasal naloxone. (Id. 399:17–23.) Indeed, Davies states that with intranasal naloxone

   “treatment can be given quickly and effectively without the need for the first-aider to find a blood

   vessel and give an intravenous injection.” (TX-3109.08.) Davies notes that the ideal device to

   administer intranasal naloxone would be a single-use pre-primed device and describes an ideal

   dose volume ranging between 20 and 100 microliters. (Smyth Tr. 400:11–401:16.) Davies provides

   a dosing range of 0.2mg to 5.0mg of naloxone to be suitable for intranasal administration.

   (Id. 402:9–12.) In terms of inactive ingredients, Davies identifies sodium chloride and BZK as

   being suitable for use in his intranasal naloxone formulation. (Id. 402:20–25.)

                  5.      Kerr 2009 / Kerr Formulation

          The Kerr 2009 reference (“Kerr 2009”) is a research article published in the Journal of

   Addiction in 2009. (Smyth Tr. 403:12–14, ECF No. 292.) Dr. Deborah Kerr conducted a clinical

   trial comparing the efficacy and safety of intranasal naloxone compared to naloxone administered

   via intramuscular injection. (Id. 403:15–19.) Like the prior art of Strang and Davies, Dr. Kerr noted

   the benefits of intranasal naloxone, including increased access for patients, reduced risk of



                                                    42
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 43 of 97 PageID: 10513



   needle-related injuries, and ease of use for those without medical training. (Id. 404:6–15.)

   Dr. Kerr’s study compared a 2mg dose of intranasal naloxone in a 0.5ml solution, administered

   with a MAD Kit, to a 2mg dose of intramuscular naloxone. (Id. 404:23–405:7.) Dr. Kerr concluded

   that intranasal administration was similarly efficacious to intramuscular administration.

   (Id. 405:12–19.) She also noted that re-dosing was more frequently required when naloxone was

   administered intranasally. (Id. 405:23–406:9; TX-0029.05.) Kerr discussed the benefits of using a

   smaller volume of liquid with a greater concentration of naloxone for intranasal administration.

   (Smyth Tr. 404:16–22; TX-0029.02.)

          Dr. Kerr’s formulation (the “Kerr Formulation”) was not disclosed in the 2009 article;

   however, the parties here agree that Kerr’s formulation included naloxone hydrochloride 0.2%,

   sodium chloride, BZK 0.01%, purified water, and hydrochloric acid to adjust the pH of the

   solution. (See TX-3098.01.) In February 2011, Lightlake’s Chief Science Officer Dr. David

   Sinclair emailed Dr. Kerr regarding her intranasal naloxone study. (Crystal Tr. 287:16–289:24,

   305:4–6, ECF No. 292). Dr. Kerr responded that she had obtained the naloxone for her study from

   Orion Laboratories in Australia. (Id.) Dr. Kerr also included a copy of the quote she had received

   from Orion Laboratories relating to her order. (Id.; see TX-3096.02.) 35 Dr. Crystal testified that

   Dr. Kerr was not a consult for Opiant and did not have a formal relationship with the company.

   (Crystal Tr. 290:8–13.) Dr. Sinclair exchanged emails with Paul Thomas from Aptar and, in one

   message, stated, “we have decided to use the preservative Debby Kerr used in Australia,” which

   was BZK. (See TX-3096.01.)




   35
      TX-3096 is described as “Email chain from D. Sinclair to S. Sinclair et al re Nasal spray
   formula.” (See ECF No. 338.) It was offered and admitted into evidence on August 27, 2019. (Id.)
                                                   43
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 44 of 97 PageID: 10514



                   6.     Bahal

          The Bahal reference (“Bahal”) is a U.S. patent published in 1999 discussing stabilized

   injectable naloxone solutions. (Smyth Tr. 407:1–19, ECF No. 292; see TX-3009.01.) Bahal

   identified that naloxone could be unstable and discovered that adding a chelating agent, like

   EDTA, prevents naloxone from degrading. (Smyth Tr. 407:20–408:1.) Bahal also used

   hydrochloric acid as a stabilizing agent. (Id. 408:5–10.) Dr. Illum admitted that after reading Bahal,

   a POSA might be motivated to try combining EDTA and BZK. (Illum Tr. 720:18–721:1,

   ECF No. 293.)

                   7.     Wyse

          The Wyse reference (“Wyse”) is a United States patent, filed on December 19, 2014, and

   published on June 25, 2015. (Illum Tr. 667:12–668:5, ECF No. 293; Smyth Tr. 421:23–422:16,

   ECF No. 292.) Wyse discussed intranasal naloxone formulations and methods of administration.

   (Smyth Tr. 421:23–422:16.) The Wyse patent used a BZK concentration of 0.125%, which is

   significantly higher than the level in the FDA’s list of inactive ingredients. (Id. 422:21–423:12.)

   Wyse concluded that naloxone degraded significantly when it was combined with BZK.

   (Id. 423:16–19.) Wyse’s preliminary study concluded that BZK was not suitable for use as a

   preservative with naloxone and instead recommended the use of benzyl alcohol and paraben

   preservatives. (Id. 424:3–20.) Later in the patent, Wyse noted that subsequent studies indicated

   methyl paraben and propylene glycol and glycerin in fact caused increased naloxone degradation.

   (Id. 425:7–426:4.)

          D.       A Person of Ordinary Skill in the Art

          The Court finds, and there is little disagreement between the parties, that a POSA is an

   individual that would have had a bachelor’s of science in the pharmaceutical sciences or related



                                                    44
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 45 of 97 PageID: 10515



   disciplines, including chemistry, and would have four to five years of experience developing

   intranasal drug products. (Smyth Tr. 322:1–323:3, ECF No. 292; Illum Tr. 575:1–17,

   ECF No. 293; Merlin Tr. 122:1–12, ECF No. 296.) Such a POSA might also possess a higher level

   of formal education but fewer years of practical experience. (Id.) They would work with a team

   and rely in part on the knowledge of their skilled team members. (Id.) A POSA would be supported

   by a team member with a medical degree with several years of clinical experience treating opioid

   overdose patients in both the hospital and community settings. (Id.) Dr. Smyth and Dr. Illum noted

   that they had both reviewed the parties’ POSA definitions and that their opinions regarding

   obviousness would not be affected if one party’s definition was applied by the Court over the

   other’s. (Smyth Tr. 322:1–14, Illum Tr. 576:1–12.)

          E.      Lightlake’s Pre-IND Meeting with the FDA

          On    May     24,   2012,   Lightlake    had    a   pre-IND    meeting    with    the   FDA.

   (Crystal Tr. 303:10–19, ECF No. 292; Smyth Tr. 352:1–5, ECF No. 292.) Before the pre-IND

   meeting, Lightlake submitted a package to the FDA expressing concerns about the development

   of an intranasal naloxone product noting, “[t]here is little if any commercial incentive for

   developing a new nasal naloxone drug product” and that “because of its widespread use, it most

   likely is not patentable because its use for opioid overdose is ‘obvious.’” (Crystal Tr. 301:3–17;

   302:14–20; see TX-3079.14.) 36 Lightlake’s package noted “[t]here is no question about the clinical

   viability of nasal naloxone; it is arguably the perfect antidote, and has already achieved the status

   of a preferred standard of care.” (Crystal Tr. 301:3–302:1; TX-3079.14.)




   36
     TX-3079 is a letter from Lightlake to the FDA relating to Type B pre-IND meeting information
   package and attachment. (See ECF No. 338.) It was offered and entered into evidence on
   August 27, 2019. (Id.)


                                                    45
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 46 of 97 PageID: 10516



          During the meeting, Lightlake discussed their plans to compare a 2mg dose of intranasal

   naloxone with the FDA-approved 2mg intramuscular dose. (TX-3088.10.) 37 The FDA

   recommended that Lightlake consider a higher dose of naloxone for their proposed intranasal

   product. (Smyth Tr. 355:9–25; TX-3088.04.) Specifically, the FDA noted that:

                 [T]he population-[pharmacokinetic] studies in the literature indicate
                 the relative bioavailability of 2mg naloxone administered in [the
                 intranasal] route is relatively poor in comparison to 2mg
                 administered via the [intramuscular] route. Therefore, as you intend
                 to use a 2mg [intramuscular] naloxone dose in the relative
                 bioavailability study, you may need to consider increasing the dose
                 of your proposed product to achieve systemic exposure.

   (TX-3088.10) (emphasis added). The FDA further stated “[i]t would be acceptable if a more

   concentrated naloxone product, or a higher dose of naloxone was needed to achieve the targeted

   [pharmacokinetic]     characteristics    by      the     intranasal     route.”       (TX-3088.04;

   Smyth Tr. 356:22–357:9.) Indeed, the FDA recognized, as a POSA would, that intranasal

   administration has a lower bioavailability and, therefore, greater concentrations are needed to

   achieve comparable bioavailability with an injectable dose. The FDA did not express any concerns

   about any side effects associated with a higher dose of naloxone. (Smyth Tr. 356:1–3, 357:6–9.)

          F.     Intranasal Naloxone Was Known to Be Safe and Efficacious, and Was Widely
                 Used Prior to March 16, 2015

          Naloxone was initially approved for the treatment of opioid overdoses in 1971 and has

   become widely used since its approval. (Smyth Tr. 326:11–15, 329:1–8, ECF No. 292; Illum Tr.

   576:19–23, ECF No. 293.) Today, naloxone is commonly administered by EMTs and other first

   responders via intravenous injection, subcutaneous injection, intramuscular injection, and

   intranasal administration. (Smyth Tr. 328:7–15, 329:1–12; Illum Tr. 576:24–577:3;



   37
     TX-3088 is a letter from FDA to Dr. Crystal enclosing May 24, 2012 meeting minutes. (See
   ECF No. 338.) It was offered and entered into evidence on August 27, 2019. (Id.)
                                                  46
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 47 of 97 PageID: 10517



   577:24–578:21.) Indeed, it is standard practice for emergency responders to carry naloxone to

   reverse opioid overdoses. (See Wermeling 2010 Article, TX-0052.)

          Prior to March 16, 2015, naloxone was known to be “an extremely safe drug” and it was

   known in the prior art that naloxone could be administered intranasally. (See Kerr 2009,

   TX-0029.07 38;   Smyth    Tr.   340:12–343:20;     Merlin   Tr.    160:2–7,   ECF    No.   296;

   Illum Tr. 829:20–23.) Intranasal administration was popular with EMS responders and laypeople

   in the community setting because it was needle-free and therefore did not pose the dangers

   associated with exposed needles that injectable naloxone did. (Smyth Tr. 367:1–15.) 39 The Kerr

   2009 Reference stated, in relevant part, “naloxone administered via the [intranasal] route is an

   effective and safe intervention for the initial management of heroin overdose.” (See TX-0029.07;

   Merlin Tr. 151:24–25.)

          To administer naloxone intranasally, individuals utilized a MAD Kit which consisted of a

   mucosal atomizer and a syringe of naloxone solution that had to be assembled prior to use.

   (Smyth Tr. 329:10–19.) A MAD Kit was considered the “gold standard for [administration of]

   intranasal naloxone.” (Merlin II Tr. 1448:24–1449:2, ECF No. 294.) Indeed, prior to the priority

   date of the Patents-in-Suit, naloxone was most-commonly used with a MAD Kit and such use was

   found in emergency medical service protocols. (Merlin II Tr. 1454:1–3; Williams Tr. 1448:18–23,

   1396:18–23, ECF No. 294.) Intranasal administration, however, was not limited to medical




   38
     TX-0029 is the Kerr 2009 study. (See ECF No. 338.) It was offered and admitted into evidence
   on August 26, 2019. (Id.)
   39
      “[A] series of clinical studies have demonstrated that intranasal naloxone avoids potentially
   dangerous needle sticks and the risk of air embolism while maintaining potency and efficacy for
   reversing respiratory depression due to opioid overdose.” (See TX-3195.04.) TX-3195 is
   “S. Leavitt. Intranasal naloxone for at-home opioid rescue. Pract. Pain Manag. 2010.” It was
   offered and admitted into evidence on September 6, 2019. (Id.)
                                                 47
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 48 of 97 PageID: 10518



   professionals and emergency services technicians. Prior to March 16, 2015, MAD Kits were

   frequently used by laypeople to administer intranasal naloxone in the community setting and MAD

   devices were commonly distributed for such community use. (Merlin Tr. 136:3–20;

   Williams Tr. 1398:12–16.)

          In light of the testimony given at trial and the exhibits entered into evidence, the Court

   finds by clear and convincing evidence, that before the priority date of the Patents-in-Suit, a POSA

   would have recognized the prior art indicated that naloxone was safe and efficacious when

   administered intranasally.

          G.      Aptar UnitDose Device

          The Aptar UnitDose Device is an FDA-approved device that administers intranasal

   medications in 100 or 200 microliter volumes. (Smyth Tr. 335:17–21, ECF No. 292.) The Aptar

   device was commercially available prior to March 16, 2015, and was not invented by the inventors

   of the Patents-in-Suit. (Majumdar Tr. 1041:7–14, ECF No. 291.) Narcan is also not the first

   intranasal medication to use the Aptar UnitDose device. Before the priority date of the

   Patents-in-Suit, the Aptar device had been used with the intranasal migraine drugs Immitrex and

   Zomig, and also the intranasal influenza vaccine, FluMist. (Smyth Tr. 382:1–4; Illum Tr. 724:11–

   725:1, ECF No. 292; see TX-3007.08 (Djupesland).)

          Prior to Narcan, intranasal naloxone was administered using a MAD Kit. The MAD Kit

   was FDA-approved to deliver injectable formulations intranasally. (Smyth Tr. 329:12–19.) When

   used to administer naloxone, the MAD Kit had numerous drawbacks which were well known to a

   POSA. First, the dose of naloxone delivered by the MAD Kit was an injectable dose that was

   converted for intranasal administration and, therefore, was not optimized for intranasal delivery.

   (Smyth Tr. 330:17–19).



                                                   48
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 49 of 97 PageID: 10519



          Second, the MAD Kit delivered too much fluid into a patient’s nostrils.

   (Illum Tr. 830:2–15.) When used to administer naloxone, the MAD Kit typically delivered a 2mg

   dose in 2 milliliters of solution, with 1 milliliter being delivered to each nostril.

   (Smyth Tr. 330:17–19; Merlin II Tr. 1450:14–18, 1451:24–1452:3, 1474:22–1475:8, ECF No.

   294.) The human nostril, however, can only hold approximately 250 microliters of fluid.

   (Smyth Tr. 330:20–24.) Excess fluid will either drip out of the patient’s nostrils or will go down

   their throat and into their stomach. (Illum Tr. 597:24–599:2.) The medication contained in this

   excess fluid is not absorbed into the blood stream in a significant amount. (Id.) A POSA, therefore,

   would have been motivated to use a device that delivered a smaller volume of liquid.

          Finally, the MAD Kit also had to be assembled prior to use. (Smyth Tr. 329:22–330:6.)40

   This intermediary assembly step presented a significant impediment to use in the community

   setting where individuals lack medical training. (Williams Tr. 1432:2–5.) The shortcomings of the

   MAD Kit were discussed at the 2012 FDA Meeting, with one physician noting that the

   administration of naloxone “could be improved [] with a one-step affordable FDA-approved

   intranasal delivery device.” (See TX-0047.117–.118 41; Smyth Tr. 336:18–337:25.) A POSA,

   therefore, would have been motivated to select a device that was as easy to use as possible.

   (Williams Tr. 1432:2–5.)

          By contrast, the Aptar UnitDose device delivers volumes of either 100 or 200 microliters,

   both of which are suitable for nasal delivery. (Smyth Tr. 335:17–21.) It is an off-the-shelf




   40
     During his testimony, Dr. Merlin demonstrated to the Court how to assemble a MAD Kit device.
   (See Merlin Tr. 134:25–135:25, ECF No. 296.)
   41
     TX-0047 is a transcript of the 2012 FDA Meeting, entitled “Role of Naloxone in Opioid
   Overdose Fatality Prevention, dated Thursday, April 12, 2012, from 8:30am to 5:30pm.” (See ECF
   No. 338.) It was offered and admitted into evidence on August 27, 2019. (Id.)
                                                   49
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 50 of 97 PageID: 10520



   commercially        available     product     that    is     pre-primed     and     requires        no    assembly.

   (Smyth Tr. 333:2–23.) Djupesland specifically recommended the Aptar UnitDose device for

   indications      that   require    sporadic    use,        which   is   how       naloxone     is    administered.

   (Smyth Tr. 380:11–381:13.) Indeed, prior to March 16, 2015, AntiOp selected the Aptar UnitDose

   device     for    use    with     the   intranasal         naloxone     product     they     were        developing.

   (Illum Tr. 735:10–736:23; see also TX-0057.04, .06, .16–.23.)

            In light of the testimony given at trial and the exhibits entered into evidence, the Court

   finds by clear and convincing evidence, that before the priority date of the Patents-in-Suit, a POSA

   would have recognized the limitations of the MAD Kit and been motivated to select the Aptar

   UnitDose device when developing an improved intranasal naloxone product for community use.

            H.       A POSA Would Have Thought a 4 Milligram Intranasal Dose Was Safe and
                     Would Have Preferred a Higher Initial Dose of Naloxone in the Community
                     Setting

            Prior to March 16, 2015, naloxone was known to be “an extremely safe drug.” (See Kerr

   2009, TX-29.07; Smyth Tr. 340:12–343:20, ECF No. 292; Merlin Tr. 160:2–7, ECF No. 296; Illum

   Tr. 829:20–23, ECF No. 293; Williams Tr. 1432:10–19, ECF No. 294.) The prescribing

   information on the FDA-approved injectable form of naloxone states, in relevant part:

                     An initial dose of 0.4 to 2 milligrams of naloxone hydrochloride may
                     be administered intravenously. If the desired degree of
                     counteraction and improvement in respiratory functions is not
                     obtained, it may be repeated at 2-to-3-minute intervals. If no
                     response is observed after 10 milligrams of naloxone hydrochloride
                     has been administered, the diagnosis of narcotic-induced or partial
                     narcotic-induced toxicity should be questioned.

   (TX-3079.55; Smyth Tr. 327:4–328:6.) The prescribing information does not set an upper limit on

   the amount of naloxone that should be administered but notes that if the patient does not respond

   after 10mg, the diagnosis of opioid overdose should be reconsidered. (Smyth Tr. 327:22–328:6.)



                                                          50
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 51 of 97 PageID: 10521



   The prior art indicated that naloxone could be administered safely in a doses of 0.5mg to 20mg.

   (See Strang, TX-0054.41 42; Smyth Tr. 369:2–6, 402:9–12.) Among the initial doses recommended

   by Strang was an initial dose of 4mg. (Smyth Tr. 369:11–18.) A POSA would also have known

   that there was no single effective dose that would work for all patients and that an initial dose of

   4mg would not be sufficient for some patients. (Williams Tr. 1405:1–15, 1418:19–1419:7.)

                  1.      The 2012 FDA Meeting

          The general purpose of the 2012 FDA Meeting was “to promote or encourage the industry

   to   develop     an    intranasal   naloxone      product    that    could    be    FDA-approved.”

   (Smyth Tr. 336:21–337:3, ECF No. 292.) The FDA provided attendees with insights into the

   regulatory approval process and discussed “what it would take to develop an intranasal form [of

   naloxone].” (TX-0047.14; Smyth Tr. 336:11–20.) Part of the focus of the meeting was comparing

   the bioavailability of an intranasal naloxone product with the already approved intravenous and

   intramuscular injectable products. (Smyth Tr. 338:1–400:10; TX-0047.167.) The FDA noted that,

   for an intranasal naloxone product, “the idea is to start off with a product that can provide exposure

   at least comparable to what’s been approved.” (TX-0047.172; see also Smyth Tr. 338:1–400:10

   (emphasis added).) The FDA also noted that they were not overly concerned about the safety

   implications of a higher dose of naloxone because it is known to be a relatively safe drug.

   (TX-0047.172; Smyth Tr. 339:13–340:9.)




   42
     TX-0054 is the Strang reference. (See ECF No. 338.) It was offered and admitted into evidence
   on August 27, 2019. (Id.)
                                                    51
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 52 of 97 PageID: 10522



                  2.         Naloxone Has a Lower Bioavailability When Administered
                             Intranasally Compared to Intramuscular or Intravenous
                             Administration

           Prior to March 2015, a POSA would have known that naloxone has a lower bioavailability

   when administered intranasally compared to when it is administered in an injectable dose because

   an intranasal dose must first be absorbed through the nasal mucosa prior to be absorbed into the

   bloodstream. (Smyth Tr. 344:13–345:2, ECF No. 292; Illum Tr. 648:4–649:4, ECF No. 293.)

   Intranasal naloxone, therefore, requires a higher dose of naloxone to achieve the same

   bioavailability as an intravenous dose. (Williams Tr. 1419:25–1420:7, ECF No. 294.) In Adapt’s

   Narcan NDA, they noted that with intranasal dosing, “the appropriate dose [of naloxone] may be

   2mg or 4mg to achieve equivalent effects as that observed with [a] 1mg or 2mg [intramuscular

   dose of] naloxone.” (TX-3052.17.)

           The prior art also indicated that patients who received intranasal naloxone in doses of

   0.4mg to 2mg more often required redosing compared to patients who received an intramuscular

   dose. (Merlin Tr. 152:10–15, 154:17–22, 183:5–13, 234:12–17, ECF No. 296; see also Kerr 2009.)

   There have been no clinical studies, however, concerning the exact timing of when to administer

   a    second   dose   to    a   patient   who   is    not   responding   to   a   low   initial   dose.

   (Williams Tr. 1410:20–1411:3.) The time delay inherent in redosing poses significant health risks

   to a patient, including brain damage and death. (Merlin Tr. 160:8–16.) Adapt noted that the prior

   art discussed these risks in their NDA. (See TX-3052.16–.17.) 43 The time-related risks associated

   with redosing are exacerbated in the community setting where naloxone is administered by a

   layperson instead of a trained medical professional. (Merlin Tr. 139:2–10, 160:21–161:4.) Adapt’s




   43
      TX-3052 is NDA 208411 for Narcan (naloxone hydrochloride) nasal spray. (See ECF No. 338.)
   It was offered on August 28, 2019, and entered into evidence on August 29, 2019. (Id.)
                                                       52
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 53 of 97 PageID: 10523



   NDA admits that, in the community setting, individuals are often unsure when to re-dose.

   (TX-3052.24.) Prior to March 2015, a POSA would have known that a layperson using a MAD

   Kit to administer a 2mg dose of intranasal naloxone had to re-dose nearly half of the time.

   (Illum Tr. 635:11–636:24; see TX-0051 (Walley 2013) (noting that 48% of cases in the study

   required a second 2mg dose of naloxone).)

                  3.     A POSA Would Have Preferred a Higher Initial Dose in the
                         Community Setting

          Prior to March 2015, a POSA would have preferred a higher initial dose of naloxone in the

   community setting: (1) to keep treatment simple for a layperson to administer; (2) to avoid the

   dangers of re-dosing; and (3) because a layperson may lack training in rescue breathing and lacks

   the additional tools to combat opioid overdoses inherent in a hospital or EMS setting. (Merlin Tr.

   159:22–160:1, 165:1–7, ECF No. 296; Merlin II Tr. 1453:9–17, 1463:4–8, 1463:23–1464:17, ECF

   No. 294; Williams Tr. 1416:1–1418:17, ECF No. 294; Illum Tr. 837:12–24, ECF No. 293.)

          In a hospital setting, administering naloxone “low and slow” is generally preferred because

   of the resources and therapeutic objectives inherent in such a treatment setting. (Merlin II Tr.

   1464:12–14, 1465:7–1466:1.) Physicians and nurses in a hospital setting can safely administer

   naloxone intravenously due to the nature of the environment. (Id. 1463:9–17.) However, a POSA

   would have understood that intranasal naloxone is more appropriate for the community setting.

   (Id. 1463:4–8.) In addition to often lacking training in rescue breathing and chest compressions,

   Walley 2013 found that only 33% of participants called emergency services when faced with a

   suspected overdose. (Williams Tr. 1416:1–1418:17; see TX-0051 (Walley 2013).) The emergence

   of more potent opioids, such as fentanyl, would also have led a POSA to prefer a higher initial

   dose. (Merlin Tr. 125:10–23.) Indeed, a higher dose of naloxone is required to reverse the effects




                                                  53
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 54 of 97 PageID: 10524



   of more potent opioids. (Id.) Prior to 2015, 4mg intranasal doses of naloxone were administered

   via a MAD Kit to reverse the effects of higher potency opioids. (Id. 150:12–151:3.)

                   4.     A POSA Would Have Known that the Benefits of a Higher Initial Dose
                          Outweighed the Concerns About Withdrawal Side Effects

          When treating a suspected opioid overdose, the priority is to restore breathing as quickly

   as possible. (Merlin Tr. 128:16–129:11, ECF No. 296.) After a patient loses respiratory function,

   brain damage will begin to occur within three to five minutes. (Williams Tr. 1411:15–21,

   ECF No. 294.) A POSA, therefore, would understand that administering a higher initial dose to

   ensure the restoration of breathing function, with the potential of withdrawal side effects, was

   preferable to administering a low initial dose and the corresponding time-related risks.

   (Id. 1466:2–9.) Adapt’s own NDA even acknowledged this, stating, in relevant part,

                   While it is possible to induce a rapid opioid withdrawal in tolerant
                   patients, this is more of an unpleasant experience and not typically
                   life-threatening or high enough risk to off-set the benefit of naloxone
                   use to stop symptoms of overdose. It is also possible that additional
                   doses may be needed to properly treat an opioid overdose situation
                   and as such more than one administration of [n]aloxone is
                   sometimes required.

   (TX-3052.07 (emphasis added).) Administering a less than effective dose of naloxone will result

   in a patient suffering prolonged respiratory depression, which risks the loss of heartbeat, brain

   damage, and even death. (Merlin Tr. 129:8–11, 138:12–139:1, 160:11–14.) A low dose of

   naloxone may also fail to return some patients to consciousness. (Illum Tr. 846:7–16,

   ECF No. 293.)

          Dr. Smyth testified that, based on the discussion at the 2012 FDA Meeting, a POSA would

   not have been discouraged from using a higher dose of naloxone to reverse an opioid overdose.

   (Smyth Tr. 343:13–23, ECF No. 292.) In a 2012 article published in the New England Journal of

   Medicine, Dr. Edward Boyer discussed an algorithm for treating opioid overdoses in a hospital

                                                     54
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 55 of 97 PageID: 10525



   setting. (Merlin Tr. 141:20–144:9, TX-0017.06.) Dr. Boyer’s algorithm recommended increasing

   intravenous doses up to a total of 15mg if the initial dose is not successful at reversing the overdose.

   (Id.) The Boyer article recommended an initial 0.5mg intravenous dose, a second dose of 2mg if

   the patient does not respond to the initial dose, and then a third dose of 4mg if the patient is still

   not responding. (Illum Tr. 834:11–13, TX-0017.06.) 44 The prior art also did not discourage or rule

   out a dose greater than 2mg. (Smyth II Tr. 1252:5–18.)

           Indeed, Naloxone was known to be a safe medication, even when administered in higher

   doses. (Merlin Tr. 161:15–23; Smyth Tr. 340:12–343:20; Illum Tr. 580:3–6.) The clinical experts

   present at the 2012 FDA Meeting made similar statements, with Dr. Terman, a professor at the

   University of Washington, stating that doses of naloxone “700 times as much as the indicated

   dose” had been giving to healthy patients who subsequently suffered no adverse effects.

   (Smyth Tr. 340:12–343:20; TX-0047.59.) Dr. Merlin, discussing the research of Dr. Lewis

   Goldfrank whom he characterized as “probably the most highly-respected toxicologist in the

   world,” testified that the prior art indicated that “complications attributed to naloxone . . . were

   erroneous or at most extremely rare.” (Merlin Tr. 161:15–162:2.) Adapt’s NDA stated that:

                   The most common dose of [intramuscular] in most efficacy studies
                   in the literature is approximately 2 milligrams, and in-use studies
                   confirmed that doses of 2 milligrams or greater were typically used
                   to control opioid overdose in subjects with mild to moderate
                   respiratory depression. . . . Other studies with [intramuscular]
                   naloxone demonstrate that doses up to 10 milligrams would improve
                   efficacy with little to no increase in risk to subjects.




   44
     TX-0017 is a 2012 article written by Dr. Edward Boyer, entitled “Management of Opioid
   Analgesic Overdose.” (See ECF No. 338.) It was offered and admitted into evidence on August
   26, 2019. (Id.)
                                                     55
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 56 of 97 PageID: 10526



   (Illum Tr. 841:3–10, 838:14–24; TX-3052.23.) Indeed, Thomas Begres testified that he had

   administered naloxone “hundreds of times” and could “recall about six” patients who experienced

   withdrawal symptoms. (Begres Tr. 1226:5–16, ECF No. 295.)

          The prior art indicated that withdrawal symptoms from naloxone tend to dissipate within

   thirty to sixty minutes because the drug has a relatively short half-life. (See TX-0053.08

   (Wermeling 2015).) 45 The most common side effects associated with withdrawal are sweating,

   difficulty seeing, problems breathing, and diarrhea. (Merlin Tr. 161:9–14.) The Loimer 1994

   reference tested a 1mg dose of intranasal naloxone on prisoners who were opioid addicts rather

   than overdose patients. (Illum Tr. 588:25–589:14.) Loimer reported withdrawal symptoms

   including “uncontrollable yawning, running nose, lacrimation, profuse sweating, shivering,

   abdominal cramps, piloerection, hand tremors, muscular twitches, restlessness, and vomiting.”

   (Id. 847:13–24; TX-0032.03.) 46 Symptoms of withdrawal are often difficult to untangle from the

   patient’s underlying toxicity. Indeed, Wermeling 2013 states “[i]t is difficult to separate out opioid

   overdose effects concurrent co-intoxicant effects (benzodiazepines, ethanol, etc.) from naloxone

   effects, from the underlying hypoxia/hypercarbia and subsequent reversal.” (TX-3108.10 47;

   Illum Tr. 848:21–849:12.)




   45
     TX-0053 is a 2015 Wermeling article entitled, “Review of naloxone safety for opioid overdose:
   practical considerations for new technology and expanded public access.” (See ECF No. 338.) It
   was offered on August 28, 2019 and admitted into evidence on August 29, 2019. (Id.)
   46
     TX-0032 is the 1994 Loimer reference, entitled “Nasal administration of naloxone is as effective
   as the intravenous route in opiate addicts.” (See ECF No. 338.) It was offered on August 26, 2019
   and was admitted into evidence August 27, 2019. (Id.)
   47
     TX-3108 is an exhibit described as “Daniel P. Wermeling, A Response to the Opioid Overdose
   Epidemic: Naloxone Nasay Spray.” (See ECF No. 338.) It was offered on August 26, 2019 and
   was admitted into evidence on August 27, 2019. (Id.)
                                                    56
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 57 of 97 PageID: 10527



          Withdrawal symptoms are also not unique to higher doses of naloxone and have been

   observed in patients receiving doses of naloxone as low as 0.4mg. (Illum Tr. 587:23–588:3,

   590:8–22, 596:23–597:9.) The FDA did not require that Adapt conduct studies on whether Narcan

   had fewer withdrawal effects compared to other 4mg doses of naloxone, and no evidence was

   presented to the Court to that effect. (Id. 855:16–856:15.) Narcan’s own label warns about the

   possibility of severe opioid withdrawal, with the same potential side effects listed for the 2mg and

   4mg doses. (Id. 856:19–21; Merlin Tr. 162:16–163:8; TX-3013.01, .05–.07.) 48 Wermeling 2015

   also indicated that studies comparing intranasal and intramuscular naloxone found “no major

   adverse events in either group” and that such adverse events were “described as mild.”

   (TX0053.07.)

          In light of the testimony given at trial and the exhibits entered into evidence, the Court

   finds by clear and convincing evidence, that before the priority date of the Patents-in-Suit, a POSA

   would have thought a 4mg intranasal dose was safe and would have preferred a higher initial dose

   of naloxone in the community setting.

          I.      The Inclusion of BZK, EDTA, Hydrochloric Acid, and Sodium Chloride

          Prior to 2015, intranasal naloxone was administered via a MAD Kit which converted an

   injectable dose into one suitable for nasal administration. However, as discussed above, this dose

   was not optimized for nasal administration. (Smyth Tr. 329:22–330:6, ECF No. 292;

   Illum Tr. 830:2–15, ECF No. 293.) A POSA who was developing an intranasal naloxone product

   would, therefore, have been motivated to optimize their formulation for nasal delivery.

   (Smyth Tr. 329:22–330:6.) Strang noted that “[t]ypical pharmaceutical excipients used in



   48
      TX-3013 is described as “Revised Narcan (Naloxone Hydrochloride) Nasal Spray Prescribing
   Information.” (See ECF No. 338.) It was offered and admitted into evidence on August 26, 2019.
   (Id.)
                                                   57
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 58 of 97 PageID: 10528



   intranasal formulations are known to the skilled person and can be used for the formulations

   according to the present invention.” (TX-0054.34; Smyth Tr. 372:22–373:15.) A POSA would

   know that “intranasal formulations generally have certain characteristics to make them acceptable

   and tolerable in the nose, things like the tonicity and pH.” (Smyth Tr. 345:16–18.)

          Tonicity measures the “saltiness or the strength of the solution.” (Id. 345:19–346:23.)

   Intranasal formulations seek to match the tonicity of the medication with that of the nose. (Id.) If

   these values are not similar it can cause nasal irritation. (Id.) Intranasal products are known to be

   “isotonic or slightly hypertonic” and often require a tonicity agent. (Id.) Prior to the priority date

   of the Patents-in-Suit, sodium chloride was a known tonicity agent and was listed in the Handbook

   of Pharmaceutical Excipients. (Majumdar Tr. 1031:10–15, ECF No. 291.) The Court finds,

   therefore, that a POSA would have used sodium chloride as a tonicity agent in a nasal formulation.

          Similarly, an intranasal formulation with an unbalanced pH can cause nasal irritation.

   (Smyth Tr. 347:1–6.) The typical pH of an intranasal product ranges from 3.5–7 on a scale of 1

   to 14. (Id. 347: 12–17.) The pH of an intranasal product is commonly adjusted and can be

   optimized with repeated experimentation. (Id. 347:18–21.) The Court finds, therefore, that a POSA

   would have used hydrochloric acid to adjust the pH of a nasal formulation.

          Preservatives are commonly used in intranasal formulations and prior to the priority date

   of the Patents-in-Suit, it was regular practice to optimize the amount of preservatives for intranasal

   use. (Id. 348:22–349:2; Illum Tr. 807:4–25.) Before March 2015, BZK was commonly used as a

   preservative and had been used in over 200 intranasal products. (Smyth Tr. 382:11–383:3;

   Illum Tr. 776:20–23, 777:5–8; Majumdar Tr. 1034:17–21.) Limor Zahavi testified that Teva used

   BZK in “each and every one of [its] nasal programs, [because] it is stable and well known.”




                                                    58
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 59 of 97 PageID: 10529



   (Zahavi Tr. 66:18–23, ECF No. 296.) The Court finds, therefore, that a POSA would have been

   motivated to select and use BZK as a preservative for an intranasal naloxone formulation.

           Prior to March 2015, it was known in the prior art that naloxone was subject to degradation

   in the form of oxidation. (Smyth Tr. 349:8–13.) It was common to stabilize naloxone with a

   chelating agent. (Id. 349:14–350:12.) Chelating agents slow the oxidation of naloxone.

   (Id. 350:1–7.) EDTA was a known stabilizer in pharmaceutical formulations prior to the priority

   date of the Patents-in-Suit and was listed in the Handbook of Pharmaceutical Excipients as a

   chelating agent. (Illum Tr. 805:10–17; Majumdar 1035:14–17.) In fact, EDTA was also a known

   stabilizer for naloxone formulations. (Id.; see also Smyth Tr. 378:9–19.) It was also known that

   EDTA could be used with BZK in intranasal formulations to increase their preservative effects.

   (Illum Tr. 805:23–806:6; Smyth Tr. 378:9–19, 430:25–431:20.) The Court finds, therefore, that a

   POSA would have been motivated to select and use EDTA as a stabilizing agent for an intranasal

   naloxone formulation.

           In light of the testimony given at trial and the exhibits entered into evidence, the Court

   finds by clear and convincing evidence, that before the priority date of the Patents-in-Suit, a POSA

   would have optimized naloxone for intranasal administration and found it obvious to use sodium

   chloride, hydrochloric acid, BZK, and EDTA.

           J.     The Prior Art Renders the Asserted Claims of the Patents-in-Suit Obvious

           For economy, the Court incorporates by reference the detailed descriptions of the prior art

   it described in section II.E., supra. For the reasons described below, the Court finds, by clear and

   convincing evidence, that the asserted claims of the Patents-in-Suit are rendered obvious by the

   prior art.




                                                   59
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 60 of 97 PageID: 10530



                   1.       The Strang / Kulkarni / Djupesland Combination

           The Court finds the asserted claims of the Patents-in-Suit are obvious in light of the Strang

   / Kulkarni / Djupesland combination.

           Strang discloses an intranasal form of naloxone formulated for the treatment of opioid

   overdoses. (Smyth Tr. 367:4–5, 385:4–21, ECF No. 292; TX-0054.02, .13.) He describes a need

   “for naloxone dosage form which can easily be administered to drug addicts suffering from

   overdosing by medically untrained subjects, e.g., by family members or other careers.”

   (Smyth Tr. 367:18–22; TX-0054.04, .56.) He recommended a multi-directional nasal spray as the

   preferred form of the intranasal dosage. (TX-0054.34.) Strang stated “[p]referably, the dosing unit

   of the intranasal dosage form as claimed herein is administered to a single nostril. Thus, preferably,

   the above-mentioned amount of naloxone or a pharmaceutically acceptable salt thereof is provided

   by administration to one nostril.” (TX-0054.07; Smyth Tr. 386:4–23.)

           Djupesland states that drugs “intended for single administration or sporadic use and where

   tight control of the dose and formulation is of particular importance, single-dose or duo-dose spray

   devices are preferred (www.aptar.com).” (Smyth Tr. 386:4–388:7; TX-3007.07.) Djupesland also

   notes    that    these     preferred   devices     could     be    operated     with    one     hand.

   (Smyth Tr. 386:4–388:7; TX-3007.08.)

           Strang noted that the volume of liquid delivered to the nostril should be less than 250

   microliters and specifically preferred volumes of 50, 100, 150, and 200 microliters.

   (Smyth Tr. 386:4–388:7; TX-0054.07.) The device described by Djupesland is filled with 125

   microliters of solution and administers a dose consisting of 100 microliters of fluid, which is

   delivered in a single actuation. (Smyth Tr. 386:4–388:7; TX-3007.08.)




                                                    60
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 61 of 97 PageID: 10531



            A confidence interval is a measure of the “margin of error or the reliability of a particular

   device.” (Smyth Tr. 390:10–18.) A confidence interval of plus or minus 2.5% per actuation, which

   is found in the Patents-in-Suit, is “an inherent feature of the Aptar UnitDose device.”

   (Id. 390:10–393:19.) The structural features of the Aptar UnitDose, including a reservoir, piston,

   and swirl chamber, are features of the device discussed by Djupesland. (Id. 388:8–390:10.)

            Strang states that “[i]t can be preferred to start with an amount equivalent to 4mg” of

   naloxone. (Id. 369:11–18, 393:20–394:20; Illum Tr. 664:6–8, ECF No. 293; TX-0054.30.) Strang

   estimated that an intranasal dose of 3mg to 4mg would be bioequivalent to the FDA-approved 1mg

   injectable dose. (Smyth Tr. 393:20–394:20; TX-0054.49.) The Court finds that a POSA would be

   motivated to select a 4mg intranasal dose of naloxone to match the bioavailability of the 1mg

   injectable dose.

            As to the tonicity agent, Strang describes a solution that has “[sodium chloride] in purified

   water at a concentration of about 1.0% weight/volume, most preferably [sodium chloride] in

   purified water at concentration of about 0.9% weight/volume.” (Smyth Tr. 394:21–395:23;

   TX-0054.10.) The Court finds that a POSA could arrive at the range of sodium chloride claimed

   by the Patents-in-Suit through routine optimization. (Smyth Tr. 394:21–395:23.)

            As to the pH of the formulation, Strang prefers a pH that is less than or equal to 5.5, and

   Strang    and    Kulkarni    specifically   discuss    using   hydrochloric   acid   as   an   agent.

   (Smyth Tr. 395:24–396:22; TX-0054.10; TX-3103.04.)

            As to the use of BZK as a preservative, Strang generally describes typical pharmaceutical

   excipients used in intranasal formulations. (Smyth 372:22–373:15; TX-0054.34.) Kulkarni

   discusses specific preservatives that can be used to stabilize a nasal formulation in more detail and

   discloses a range of BZK with an upper limit of 0.119%. (Smyth Tr. 397:3–11.) The Court finds



                                                     61
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 62 of 97 PageID: 10532



   that a POSA could arrive at the range of BZK claimed by the Patents-in-Suit through routine

   optimization. (Id.)

          As to the use of EDTA, Kulkarni states a concentration of 0.5% of EDTA and describes

   using hydrochloric acid to adjust the pH of the formulation. (Smyth Tr. 397:12–25; TX-3103.04.)

   As with the other pharmaceutical excipients, the Court finds a POSA could arrive at the range of

   EDTA claimed in the Patents-in-Suit through routine optimization.

          In light of the prior art, Court finds, by clear and convincing evidence that a POSA would

   have been motivated to combine Strang, Djupesland, and Kulkarni and would have had a

   reasonable expectation of success in arriving at an improved intranasal naloxone product.

   (Smyth Tr. 383:4–9.)

                  2.      The Davies / Kerr 2009 / Kerr Formulation / Bahal Combination

          Alternatively, the Court finds the asserted claims of the Patents-in-Suit are obvious in light

   of the Davies / Kerr 2009, Kerr Formulation / Bahal combination.

          Davies discusses formulations and devices that can be used to treat opioid overdoses and

   states that while intravenous administration is the standard method of administering naloxone, it

   poses significant difficulties in the community setting where naloxone is likely to be administered

   by individuals lacking medical training. (Smyth Tr. 398:23–399:23, ECF No. 292; TX-3109.01.)

   Davies teaches that intranasal naloxone “can be given quickly and effectively without the need for

   the first-aider to find a blood vessel and give an intravenous injection.” (Smyth Tr. 400:4–14;

   TX-3109.08.)

          Davies describes the optimal device for administering intranasal naloxone to be “[a] spray

   applicator.” (Smyth Tr. 399:11–15, 400:4–401:5; Illum Tr. 702:22–703:8, ECF No. 293;

   TX-3109.01.) He states that “suitable spray applicators are preferably single-trip devices.”



                                                   62
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 63 of 97 PageID: 10533



   (Smyth Tr. 400:4–401:5; TX-3109.04.) The device described in Davies is actuatable with a single

   hand. (Id. 411:10–18; TX-3109.07.) It delivers a volume of liquid between 20 and 100 microliters.

   (Id. 401:6–16; TX-3109.04–.05.) Adapt argues that the device in Davies is different from the Aptar

   UnitDose device in notable ways and, accordingly, a POSA would not read Davies and be

   motivated to select the Aptar device. (See ECF No. 287 ¶¶ 174–75.) Specifically, the device in

   Davies lacked a canula and failed to provide information relating to reservoir volume and the

   accuracy of the spray. (Id.) The Court finds these arguments unconvincing and finds Dr. Smyth’s

   testimony on this subject persuasive. Dr. Smyth testified that because the Aptar UnitDose device

   was readily available on the market, a POSA would have been motivated to use it rather than

   attempt to modify the device in Davies. (Smyth Tr. 414:1–12.) A confidence interval of plus or

   minus 2.5% per actuation, which is found in the Patents-in-Suit, is “an inherent feature of the Aptar

   UnitDose device.” (Id. 390:10–393:19.) The structural features of the Aptar UnitDose, including

   a reservoir, piston, and swirl chamber, are features of the device discussed by Davies.

          As to the dose of naloxone, Davies describes a range of 0.2mg to 5.0mg as being

   appropriate. (Id. 402:9–12; Illum Tr. 705:9–13; TX-3109.05.) The Patents-in-Suit note that this

   range is disclosed by Davies. (See TX-0002.10; TX-0004.10.) The range of doses disclosed by

   Davies, combined with the volume disclosed by Davies, would result in a concentrated dose of

   naloxone. (Smyth II Tr. 1253:1–1254:6, ECF No. 295.)

          As to a tonicity agent, the Kerr Formulation used sodium chloride. (Smyth Tr. 415.13–23;

   TX-3098.01.) Both Davies and Kerr discuss a sodium chloride concentration between 0.2 to 1.2mg

   per 100 microliters of solution. (Smyth Tr. 415:13–23.) The Court finds that a POSA could arrive

   at the range claimed in the Patents-in-Suit through routine optimization and experimentation.

   (Id. 415:24–416:11.)



                                                    63
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 64 of 97 PageID: 10534



          Bahal preferred formulations that included sodium chloride as a tonicity agent and

   hydrochloric acid to adjust the pH of the solution. (Id.) Kerr also used hydrochloric acid. (Id.) The

   Court finds that a POSA could arrive at the range claimed in the Patents-in-Suit through routine

   optimization and experimentation.

          The Kerr Formulation used BZK. (Id. 416:12–25.) Davies also states that formulation

   should have a slightly acidic pH and uses BZK as a preservative in one of his formulations.

   (Id. 402:20–403:7; TX-3109.05–.06.) The Court finds that a POSA could arrive at the range

   claimed in the Patents-in-Suit through routine optimization and experimentation.

          Bahal stated that the “addition of a chelating agent, such as [EDTA], to the commercial

   formulation prevents naloxone degradation, even in the presence of oxygen and after autoclaving.”

   (Smyth Tr. 407:20–408:1; TX-3009.10.) Bahal preferred a range of 0.0001% to 1.0%.

   (Smyth Tr. 408:2–4; TX-3009.10.)

          In light of the prior art, Court finds, by clear and convincing evidence, that a POSA would

   have been motivated to combine Davies, Kerr 2009 / Kerr Formulation and Bahal and would have

   had a reasonable expectation of success in arriving at an improved intranasal naloxone product.

   (Smyth Tr. 408:11–24.)

                  3.      The Prior Art as a Whole Does Not Teach Away from Using BZK as a
                          Preservative in Intranasal Naloxone Formulations

          Adapt argues the prior art, particularly Wyse, taught away from using BZK as a

   preservative in intranasal naloxone formulations and, therefore, a POSA would have not have been

   motivated to select it for their formulation. For the reasons discussed in detail below, the Court

   finds this argument unconvincing. Rather, the Court finds that, taken as a whole, the prior art did

   not teach away from using BZK and indeed BZK was commonly used in nasal formulations.




                                                    64
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 65 of 97 PageID: 10535



          As discussed above, BZK is perhaps the most commonly used as a preservative in nasal

   formulations and has been used in over 200 intranasal products. (Smyth II Tr. 1281:16–24,

   ECF No. 295; Smyth Tr. 427:23–429:1, ECF No. 292; Illum Tr. 777:5–8, ECF No. 293.)

   Djupesland stated that more recent human studies found that BZK is safe and well-tolerated for

   chronic use. (Smyth Tr. 427:23–429:1; TX-3007.05.) 49 Naloxone is a medication that is dosed

   sporadically, leading a POSA to conclude that its safety profile would improve with such a use.

   (Id.) The Handbook of Pharmaceutical Excipients states that BZK concentrations between 0.002%

   and 0.02% are commonly used in intranasal formulations. (Smyth Tr. 430:7–24.) The Handbook

   also mentions that BZK is often used in conjunction with EDTA. (Id. 430:25–431:20; see also

   TX-3102.04.)

          BZK frequently appears in the prior art as a stabilizing agent in intranasal naloxone

   formulations. Davies discusses a formulation using BZK and did not express any concerns about

   that formulation’s stability. (Smyth Tr. 427:7–8; Illum Tr. 700:18–20; see TX-3109.) 50 The Kerr

   Formulation used a 0.01% concentration of BZK. (Smyth Tr. 427:9–17; Illum Tr. 613:23–614:9;

   see TX-3098.01.) 51 Dr. Kerr purchased 200 doses of her formulation for use in her 18-month study

   and ultimately used 80 doses, each of which was effective at reversing opioid overdose.

   (Smyth II Tr. 1282:18–1284:11; TX-3098.) The Court agrees with Dr. Smyth that a POSA would




   49
     TX-3007 is described as, “Per Gisle Djupesland, ‘Nasal drug delivery devices: Characteristics
   and performance in a clinical perspective – a review.’” (See ECF No. 338.) It was offered and
   admitted into evidence on August 27, 2019. (Id.)
   50
     TX-3109 is international patent application no. WO 2000/062757. (See ECF No. 338.) It was
   offered and admitted on August 27, 2019. (Id.)
   51
     TX-3098 is a facsimile from R. Kimpton to D. Kerr relating to naloxone intranasal trial. (See
   ECF No. 338.) It was offered and admitted into evidence on August 27, 2019. (Id.)
                                                  65
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 66 of 97 PageID: 10536



   have inferred that the formulation was stable for that 18-month period. (See id.) Dr. Illum agreed

   that the Kerr Formulation would have been stable for at least one month. (Illum Tr. 805:2–9.)

          Dr. Wyse filed his patent application on December 19, 2014, but it was not published and

   publicly available until June 25, 2015. (See TX-0048.01.) 52 Wyse conducted a preliminary

   screening study on nineteen different naloxone formulations, combined with various excipients.

   (Smyth Tr. 423:3–15.) A screening study is “a study conducted early on in your formulation

   development to identify potential formulations that could be used, [and] ingredients that could be

   used in your formulation.” (Id.) The study also included the statement that “formulations were at

   pH of 5.0[] to accelerate degradation.” (See TX-0048.22.) Because Wyse’s study was a preliminary

   one, a POSA would understand that it was not a “rigorous or controlled study.”

   (Smyth Tr. 424:16–20.) Wyse also did not test his formulations that contained BZK to determine

   the cause of the degradation. (Id. 424:21–425:6, 426:22–25.) Wyse’s formulations that showed

   degradation when BZK was used as a preservative showed similar degradation when benzyl

   alcohol was used as a preservative instead. (Illum Tr. 796:22–798:17; see TX-0048.22–.24.)

          The concentration of BZK used by Wyse was also significantly higher than the amount

   used in every other FDA-approved intranasal product. (Smyth Tr. 423:1–7; Illum Tr. 802:1–16.)

   Wyse used a formulation containing a 0.125% concentration of BZK, which is 8.5 times higher

   than the concentration used in the Patents-in-Suit. (Smyth Tr. 422:20–24; Illum Tr. 801:23–25,

   803:5–16.) A POSA would have understood from Wyse that high concentrations of BZK can cause

   naloxone to degrade but would not have been dissuaded from using BZK in naloxone formulations

   in a lower dose. (Smyth Tr. 426:13–19.)




   52
     TX-0048 is the Wyse reference; U.S. Patent No. 9,192,570. (See ECF No. 338.) It was offered
   on August 26, 2019 and admitted into evidence on August 27, 2019. (Id.)
                                                  66
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 67 of 97 PageID: 10537



          Subsequent studies also cast doubt on the viability of Wyse’s preliminary conclusions.

   Indeed, Wyse stated that BZK causes instability in a naloxone formulation, however Wyse did not

   conduct any additional rigorous testing of this result. (Smyth II Tr. 1278:16–1279:11;

   Illum Tr. 801:4–21; see TX-0048.23.) Wyse also came to the preliminary conclusion that methyl

   paraben     was        an   “acceptable”   preservative   to   use   with   naloxone    formulations.

   (Smyth Tr. 425:7–12; TX-0048.23.) “However later studies indicated that common preservative[]

   methyl paraben . . . [was] found to relatively negatively impact the formulation.” (See

   TX-0048.23; Smyth Tr. 425:10–426:9; Illum Tr. 801:8–21.)

          Given that Wyse conducted no further studies relating to his BZK conclusion, the Court

   accords his findings lesser weight than the other prior art in this case. Additionally, Dr. Illum

   admitted there was no prior art before Wyse that taught away from the use of BZK due to stability

   issues with naloxone. (Illum Tr. 786:16–22; 788:12–24.) The Court, accordingly finds, by clear

   and convincing evidence, that the prior art as a whole did not teach away from using BZK with

   naloxone.

          K.         Plaintiffs Fail to Show Any Secondary Considerations of Nonobviousness to
                     Support Patentability Sufficient to Overcome Teva’s Prima Facie Showing of
                     Obviousness

          In light of the testimony given at trial and the exhibits entered into evidence, for the reasons

   set forth below, the Court finds that Adapt has failed to show any secondary considerations of

   nonobviousness sufficient to overcome Teva’s prima facie case.

                     1.        Unexpected Results

          Adapt rests much of its argument regarding unexpected results by comparing the

   Patents-in-Suit to the formulation in Wyse. (See ECF No. 287 ¶¶ 224–242.) Dr. Illum testified that

   Wyse is the closest prior art to the Patents-in-Suit and that the claimed invention is unexpectedly



                                                      67
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 68 of 97 PageID: 10538



   stable relative to the Wyse formulations. (Illum Tr. 668:6–22; 773:14–774:13, ECF No. 293.)

   Adapt asserts that the bioavailability of the claimed invention is significantly greater than that of

   the Wyse formulation, and contends a POSA would have found that unexpected.

   (Illum Tr. 764:24–765:2; see also ECF No. 287 ¶ 232.) The Court finds these arguments

   unconvincing.

          First, the AntiOp formulation, which was based on the Wyse patent, contained “citric acid,

   [EDTA], benzyl alcohol, sodium chloride, purified water, and either hydrochloric acid or sodium

   hydroxide.” (Smyth II Tr. 1269:3–16, ECF No. 295.) By contrast, the Patents-in-Suit contain

   EDTA, BZK, sodium chloride, and hydrochloric acid. (Id. 1269:17–22.) Dr. Smyth testified that a

   POSA would expect the use of BZK, instead of citric acid and benzyl alcohol, would affect the

   bioavailability of the formulation. (Id. 1269:24–1270:11.) This is because BZK is a permeation

   enhancer, which is a pharmaceutical excipient “that is utilized to cause a drug to permeate more

   readily across a membrane, like the nasal mucosa.” (Id. 1270:16–19.) The Patents-in-Suit identify

   BZK as a permeation enhancer in their formulations. (Id. 1271:1–1272:3.) Dr. Smyth testified he

   has over twenty years of experience working with permeation enhancers and that prior to March

   2015, it was “well-known” that BZK was used a permeation enhancer. (Id. 1270:16–25,

   1271:25–1272:3.) The Court agrees with Dr. Smyth and finds that a POSA would expect that

   changing the excipients used in a formulation would affect its bioavailability. Increased

   bioavailability relative to the Wyse formulation, therefore, is not an unexpected result.

          Adapt also argues that the Cmax values of the Patents-in-Suit are significantly higher than

   that of the Wyse formulations and that a POSA would have found that unexpected. (ECF No. 287

   ¶¶ 234–35; Illum Tr. 766:9–767:14.) On cross examination, however, Dr. Illum admitted she was

   not aware of any study that had shown a higher Cmax value correlated with greater therapeutic



                                                    68
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 69 of 97 PageID: 10539



   effect. (Illum Tr. 814:21–815:14.) The Court, therefore, does not find this to be evidence of an

   unexpected result.

          Adapt contends that the increased half-life of the Patents-in-Suit, relative to the Wyse

   formulation, would have been unexpected to a POSA. (ECF No. 287 ¶¶ 236–37;

   Illum Tr. 768:18–769:17.) Dr. Smyth testified that the half-life reported in both the Patents-in-Suit

   and in Wyse was “variable” and that “the range of half-life that Wyse discloses overlaps the range

   that is disclosed in the [Patents-in-Suit.]” (Smyth II Tr. 1275:3–19.) He stated that a POSA,

   therefore, would not have found the difference in half-life to be significant. Dr. Smyth also noted

   a POSA would understand that differences in patient populations and how the formulations were

   administered would also account for that variability. (Id. 1275:3–1276:22.) Dr. Smyth noted, for

   example, that “Wyse had his subjects upright, standing” when administering naloxone “whereas

   in the [Patents-in-Suit], the subjects [that] were lying down for an hour.” (Id.) This difference

   could affect how the medication was absorbed and, accordingly, its pharmacokinetic properties.

   (Id.) The Court, therefore, does not find this to be evidence of an unexpected result.

          Finally, Adapt argues that the Patents-in-Suit were unexpectedly stable because Wyse

   taught away from using BZK due to its propensity to degrade naloxone. The Court finds this

   argument unconvincing. As discussed in section II.J.3, supra, Wyse used significantly more BZK

   than the claimed invention does. The Court incorporates its analysis from that section and reiterates

   its conclusion that the prior art did not teach away from using BZK with naloxone. The Court,

   therefore, does not find stability to be evidence of an unexpected result.

          In light of the testimony given at trial and the exhibits entered into evidence, the Court does

   not find that there was evidence of unexpected results.




                                                    69
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 70 of 97 PageID: 10540



                   2.     Commercial Success

          The Court finds that Narcan’s commercial success is attributable to the features already

   known in the prior art, Adapt’s marketing strategies and tactics, and Narcan’s strategic pricing,

   rather than the alleged novel features of the Patents-in-Suit.

          The market for Narcan can be divided into two segments: the traditional retail market and

   the public-interest market. (Karas Tr. 927:8–22, 931:11–24, ECF No. 290.) Adapt argues that

   Narcan’s commercial success is evidenced by its market performance relative to its competitors,

   including   overall   sales   and   number of units        sold.   (ECF No.     287   ¶¶ 281–82;

   Vigil Tr. 1540:1–1541:2, 1554:8–1556:22, ECF No. 298.) Dr. Vigil pointed to Emergent’s

   acquisition of Adapt in October 2018, for $735 million as further evidence of its success because

   Narcan is Adapt’s only marketed product. (Vigil Tr. 1591:2–11.) Adapt contends that there was

   substantial commercial incentive to develop the claimed invention before the priority date and, as

   evidence, points to the fact that Adapt, Indivior, Amphastar, Insys, Teva, and Actavis were actively

   developing needle-free naloxone products. (ECF No. 287 ¶ 287; Vigil Tr. 1590:17–1592:25;

   Hofmann Tr. 1687:9–1688:10, 1689:19–1690:10, ECF No. 298.) Limor Zahavi also testified that

   Teva estimated there was a $100 million market for intranasal naloxone. (Zahavi Tr. 83:1–84:4,

   ECF No. 296.)

          However, Lightlake’s own statements to the FDA prior to the pre-IND meeting render this

   conclusion tenuous. Indeed, the package Lightlake submitted to the FDA stated “[t]here is little if

   any commercial incentive for developing a new nasal naloxone drug product” and that “because

   of its widespread use, it most likely is not patentable because its use for opioid overdose is

   ‘obvious.’” (Crystal Tr. 301:3–17, 302:14–20, ECF No. 292; Hofmann Tr. 1650:2–24; see

   TX-3079.14.) Lightlake also stated:



                                                    70
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 71 of 97 PageID: 10541



                       [T]here is no conventional market for the product and thus classical
                       market research does not apply. There is no conventional public
                       consumer, there is no government purchaser (i.e., such as
                       stockpiling for biodefense drugs), competing forms of the product
                       already exist on the market (i.e., pharmacy compounded overdose
                       rescue kits using generic components), and the pressure of cost is
                       extreme.

   (TX-3079.14.) “[T]he commercial viability as defined by conventional market research is dismal.”

   (Id.)

           Dr. Smyth testified that there was no nexus or causal relationship between the claimed

   invention and the alleged commercial success of Narcan. (Smyth II Tr. 1242:1–9.) Dr. Majumdar

   admitted on cross examination that when he conducted his nexus analysis, he did not consider

   what features of Narcan already appeared in the prior art. (Majumdar Tr. 1041:15–19,

   ECF No. 291.) Dr. Vigil, who was offered by Adapt and accepted by the Court as an expert in the

   economics of the pharmaceutical industry, identified efficacy, ease-of-use, the needle-free design,

   and     stability      as   the   features    responsible   for   Narcan’s     marketplace   success.

   (Vigil Tr. 1531:25–1532:6, 1579:22–1580:3.) As to efficacy, Dr. Majumdar admitted that it is not

   a claimed feature of the Patents-in-Suit. (Majumdar Tr. 1042:18–1045:24.) As disclosed in the

   prior art, Narcan is not unique in its ability to treat opioid overdose as naloxone has been approved

   since 1971. (Smyth II Tr. 1246:25–1247:10.) Dr. Smyth also opined that there was no evidence

   that Narcan is more efficacious than other intranasal naloxone formulations found in the prior art.

   (Id. 1247:3–10.) Dr. Majumdar similarly admitted that the phrases “ease-of-use” and “needle-free”

   do not appear in the asserted claims. (Majumdar Tr. 1038:21–1040:1–3.) The Court finds that these

   features are attributable to the Aptar UnitDose device and not the Patents-in-Suit. (See

   Smyth II Tr. 1242:22–1244:7; Hofmann Tr. 1622:25–1625:21.)




                                                       71
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 72 of 97 PageID: 10542



           The Court finds that Narcan’s commercial success is also attributable to Adapt’s marketing

   efforts. In the retail segment, Adapt utilizes several marketing campaigns to promote the use of

   Narcan, including marketing directly to physicians and distributing nonpersonal direct mail,

   e-mail, print, and online advertising. (Hofmann Tr. 1627:9–1629:4; Karas Tr. 929:5–13, 970:5–

   25; Vigil Tr. 1567:16–1570:16.) Adapt also actively promotes Narcan in the public interest market

   segment. Mr. Karas offered testimony on Adapt’s efforts to encourage the enactment of

   co-prescription legislation, wherein doctors who prescribe opioids would be required by law to

   also consider prescribing a naloxone product. (Karas Tr. 919:1–21.) Mr. Karas admitted there had

   been an increase in Narcan’s sales following co-prescription legislation. (Id. 973:3–6.) Michael

   Potestio, Adapt’s Vice President of Field Operations, also testified that his team would meet with

   states and their grant writers to educate them on Narcan and provide assistance with obtaining

   federal HHS or SAMHSA grants to expand access to Narcan. (Potestio Tr. 510:24–511:25,

   ECF No. 292.)

           The Court also finds that Adapt’s strategic pricing efforts played a substantial role in

   Narcan’s success. (Hofmann Tr. 1642:4–1643:7.) By keeping Narcan’s WAC price low, Adapt

   was able to secure priority formulary placement. (Id.) Mr. Hofmann similarly disagreed Dr. Vigil’s

   conclusion that Evzio is cheaper than Narcan. (Id. 1643:8–1645:6.) Mr. Hofmann noted that

   Dr. Vigil failed to address the cost of the medication paid by the insurer, instead focusing solely

   on the out-of-pocket costs paid by the consumer. (Id.) Dr. Vigil’s analysis ignored the

   “behind-the-scenes payments” made by insurers, Medicare, and Medicaid, and, therefore, “[didn’t]

   tell the whole story in terms of how pharmaceutical products are reimbursed and who is paying

   the cost.” (Id.)




                                                   72
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 73 of 97 PageID: 10543



          In light of the testimony given at trial and the exhibits entered into evidence, the Court

   finds that Narcan’s commercial success is attributable to the features already known in the prior

   art, Adapt’s marketing strategies and tactics, and Narcan’s strategic pricing, rather than the alleged

   novel features of the Patents-in-Suit.

                  3.         Third-Party Praise

          Adapt contends that Narcan has been widely praised by industry experts, medical

   personnel, and opioid patients. (Karas Tr. 964:7–967:7, ECF No. 290; Vigil Tr. 1583:9–1585:24,

   ECF No. 298.) Mr. Karas testified that the company often receives feedback from the various

   stakeholders, praising Narcan’s efficacy, safety, ease-of-use, lack of required assembly, and

   needle-free route of administration. (Karas Tr. 964:18–965:15.) Dr. Smyth did not dispute that

   Narcan has been extensively praised. (Smyth II Tr. 1314:1–10, ECF No. 295.)

          Teva argues that the praise Narcan has received is related to features already known in the

   prior art, rather than the claimed invention. Dr. Smyth testified that the individuals praising Narcan

   have generally been “representatives of police departments or public health representatives” rather

   than individuals possessing the qualities of a POSA. (Id. 1248:18–25.) Mr. Hofmann testified that

   the alleged praise was directed towards features that “[were] known in the prior art” and noted that

   praise relating to lack of assembly, needle-free administration, and ease-of-use were solely

   attributable   to   the     Aptar   UnitDose   device    rather   than    the   claimed    invention.

   (Hofmann Tr. 1655:23–1656:22, ECF No. 298.) Dr. Smyth testified that the praised 4mg

   concentrated dose is not compelling because the prior art—including Davies, Strang, and Wyse—

   disclosed a range of safe and effective doses of naloxone from 0.5mg to as high as 20mg.

   (Smyth II Tr. 1252:13–1255:24.)




                                                    73
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 74 of 97 PageID: 10544



           The Court agrees with Dr. Smyth’s assessment. In light of the testimony given at trial and

   the exhibits entered into evidence, the Court finds that Adapt failed to present compelling evidence

   or testimony of third-party praise relating to unique features of the claim invention that were not

   present in the prior art.

                   4.      Failure of Others to Arrive at the Claimed Invention or Receive FDA
                           Approval

           Adapt argues that the asserted claims of the Patents-in-Suit are not obvious because no

   other company arrived at the claimed invention or received FDA-approval for their intranasal

   naloxone product. (ECF No. 287 ¶ 243.) As to Teva, Adapt contends that Teva only arrived at the

   4mg dose after it saw the Patents-in-Suit. (Id. ¶ 244.) Other companies, including AntiOp/Indivior

   and Amphastar also did not arrive at the claimed invention. (Id. ¶ 245–48; Illum Tr. 734:8–742:7,

   ECF No. 293.) These companies also submitted their formulations for FDA approval but were

   rejected. (Id.) Mundipharma never sought FDA approval for their formulation. (Id.) The Court

   does not find these arguments persuasive.

           First, Dr. Illum admitted on cross examination that her opinion relating to the failure of

   others was focused on the failure of other products to receive FDA approval.

   (Illum Tr. 811:17–23.) Dr. Smyth testified, however, that FDA approval “[was] not part of the

   claims” and that there are “examples of safe and effective community use intranasal naloxone that

   has not received FDA approval.” (Smyth II Tr. 1257:14–24, ECF No. 295.) The MAD Kit, for

   example, is not an FDA-approved product for intranasal naloxone, but it is widely used in

   community settings to treat opioid overdoses. (Id. 1257:25–1258:7.) Dr. Smyth also noted that the

   Evzio product is FDA-approved and is “effective at reversing opioid overdose,” has been approved

   for community use, and does not have an exposed needle. (Id. 1260:1–18.) The AntiOp product is

   also approved in other countries and Dr. Smyth testified that a POSA “would anticipate it would

                                                   74
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 75 of 97 PageID: 10545



   be at least as effective as the MAD [Kit] naloxone.” (Id. 1265:8–18.) In light of the testimony

   given at trial and the exhibits entered into evidence the Court finds that Adapt’s proffered evidence

   regarding the alleged failures of others is not a significant indicia of nonobviousness.

                  5.      Long-Felt but Unmet Need

          Dr. Williams testified there was a long-felt but unmet need for an easy-to-use, needle-free

   naloxone product, particularly for use by lay people in the community. (Williams Tr. 1388:14–20,

   ECF No. 294.) Dr. Williams identified several deficiencies with existing naloxone products which

   he argued were proof of an unmet need. As to the MAD Kit, Dr. Williams testified that the kit

   itself is difficult to carry around, it requires assembly prior to use, and there are risks of breaking

   it. (Id. 1388:21–1389:1.) He also stated that while the MAD Kit was effective in the “EMS

   environment,” he personally had not seen many patients who had been administered naloxone via

   a MAD Kit from someone in the lay community. (Id. 1389:2–7.) As to the Evzio device, although

   it does not have an exposed needle, it administers a dose of medication through a retractable needle.

   (Id. 1389:12–1390:21.) Dr. Williams noted that many individuals are scared of needles and that

   lay people may be hesitant to use a product that involves a needle for fear of sticking themselves.

   (Id.) On cross examination, Dr. Merlin admitted that Narcan had been given a “fast track”

   designation from the FDA. (Merlin II Tr. 1467:6–1468:24, ECF No. 294.) The FDA webpage

   describing the “fast track” process defined it as “a process designed to facilitate the development

   and expedite the review of drugs to treat serious conditions and fill an unmet medical need. The

   purpose is to get important new drugs to the patient earlier.” (Id.) Dr. Smyth also acknowledged

   that the MAD Kit, while effective, had certain drawbacks including the need for assembly and that

   it delivered too much liquid to the nose. (Smyth Tr. 329:22–330:6, ECF No. 292.) Adapt also

   points to a statement by the inventor of the MAD Kit, Tim Wolfe, who noted that “it seems pretty



                                                     75
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 76 of 97 PageID: 10546



   apparent to me that [Narcan] is probably a better method for delivery of nasal naloxone.”

   (Merlin II Tr. 1480:21–1481:2; see also TX-1229.) 53

            Teva argues there was no long-felt unmet need for an efficacious naloxone product because

   such products have been effective prior to the introduction of Narcan. Dr. Illum testified that the

   MAD Kit was successful at reducing opioid overdose. (Illum Tr. 641:18–23, ECF No. 293.) Prior

   to March 2015, both the MAD Kit and the Evzio auto-injector were available for community use.

   (Merlin II Tr. 1448:9–12.) Dr. Merlin testified that he had personally trained individuals to use the

   MAD Kit for “at least two decades.” (Id. 1449:3–20.) He stated it was “very easy” for a layperson

   to learn how to use the device and that the training generally only took ten minutes. (Id.) Given his

   experience, the Court found Dr. Merlin’s testimony on this subject to be credible. Dr. Merlin’s

   own work also indicated that laypersons could be trained to effectively treat opioid overdoses with

   intramuscular naloxone. (See TX-1261.03.) 54 The Walley 2013 reference also indicated that MAD

   Kits were easy to use. Dr. Walley conducted “a community project [that involved] giving the MAD

   dose device kits to the community.” (Illum Tr. 635:11–18, ECF No. 293.) The findings appeared

   in   a   peer-reviewed    article   that   was   published   in   the   British   Medical   Journal.

   (Merlin II Tr. 1451:1–1452:22, ECF No. 294.) Opioid users, family members, and social service

   agency members participated in the study. (Id. 1451:14–18.) The training provided in Walley 2013

   ranged from ten minutes to one hour. (Id. 1451:19–23.) Dr. Walley concluded that bystanders were

   able to administer naloxone with a MAD Kit without much difficulty. (Id. 1452:7–17.)




   53
    TX-1229 is described as “intranasal.net, Intranasal Naloxone Overview.” (See ECF No. 338.) It
   was offered and admitted into evidence on September 6, 2019. (Id.)
   54
     TX-1261 is described as “Merlin 2015, Assessment of the safety and ease of use of the naloxone
   auto-injector for the reversal of opioid overdose.” (See ECF No. 338.) It was offered and admitted
   into evidence on September 6, 2019.
                                                    76
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 77 of 97 PageID: 10547



   Dr. Williams admitted that despite Narcan’s approval, ambulances in Rhode Island still carry the

   MAD Kit as an option to administer naloxone. (Williams Tr., 1395:6–22.) While Narcan may be

   an improvement over the MAD Kit, in light of the testimony given at trial and the exhibits entered

   into evidence, the Court finds that Narcan did not fill a significant long-felt but unmet need.

                   6.     Evidence of Copying

          Adapt argues that, after the Patents-in-Suit were published, Teva changed the dose in its

   formulation, Mundipharma changed its formulation and copied the dose of the claimed invention,

   and Evzio increased the dose of its intramuscular product to 2mg. (Illum Tr. 744:14–747:22,

   ECF No. 293.)

          Dr. Smyth testified that, in his opinion, neither Mundipharma nor Evzio copied the

   Patents-in-Suit. (Smyth II Tr. 1284:15–1285:25, ECF No. 292.) Dr. Illum admitted that

   Mundipharma’s formulation does not contain BZK or EDTA. (Illum Tr. 741:11–744:2.)

   Additionally, Evzio is an intramuscular product and not an intranasal product and does not use the

   same formulation as the Patents-in-Suit. (Smyth II Tr. 1286:4–14.) The Court, therefore, is

   ultimately skeptical that there is significant evidence of copying since the publication of the

   Patents-in-Suit.

                   7.     Skepticism

          The Court finds that there was not substantial skepticism from POSAs regarding a 4mg

   dose of intranasal naloxone.

          Dr. Williams testified that prior to the claimed invention, he was skeptical of a 4mg

   intranasal dose, and in particular was concerned that there would be increased incidence of

   withdrawal symptoms. (Williams Tr. 1385:13–1386:3, ECF No. 294.) Eric Karas testified that

   Emergent submitted an application for a 2mg dose, even after the 4mg dose was approved, because



                                                    77
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 78 of 97 PageID: 10548



   “there was feedback from various stakeholders in the advocacy space that the 4[mg] dose might

   have   been    too    high     and   [could]    potentially   cause[]   severe   opioid   withdrawal.”

   (Karas Tr. 925:7–12, ECF No. 290.) Dr. Illum admitted, however, that the Patents-in-Suit did not

   solve the problem of the potential for a patient to suffer from acute withdrawal when receiving

   higher doses of naloxone. (Illum Tr. 855:11–21, ECF No. 293.) Dr. Williams also testified that he

   does not recommend the use of Narcan within his EMS system because of the 4mg dose, has never

   used in on an actual patient, and admitted that ambulances in Rhode Island still “carry a variety of

   ways of delivering naloxone, including the MAD Kit.” (Id. 1395:6–22, 1428:21–25.)

           The Court finds that these concerns are not sufficiently substantial to constitute objective

   indicia of nonobviousness. As discussed above, a dose of naloxone greater than 2mg was

   repeatedly disclosed in the prior art. Indeed, Strang discussed an intranasal dose of naloxone of

   4mg. (Smyth Tr. 367:10–368:4, 368:24–371:22, 393:20–394:20, ECF No 292.) Strang also

   references various ranges for the preferred dose of naloxone, with 0.5mg to 20mg being the

   broadest suggested range. (Id. 368:24–369:10; TX-0054.06.) Strang also conducted

   pharmacokinetic      studies     wherein   he    administered    intranasal   naloxone    to   patients.

   (Id. 369:20–370:17.) Strang administered intranasal doses of 8 and 16 milligrams using 400

   microliters of solution. (Id.)

           During Lightlake’s pre-IND meeting with the FDA, Lightlake discussed their plans to

   compare a 2mg dose of intranasal naloxone with the FDA-approved 2mg intramuscular dose.

   (TX-3088.10.) The FDA recommended that Lightlake consider a higher dose of naloxone for their

   proposed intranasal product. (Smyth Tr. 355:9–25; TX-3088.04.) The FDA further stated “[i]t

   would be acceptable if a more concentrated naloxone product, or a higher dose of naloxone was

   needed to achieve the targeted [pharmacokinetic] characteristics by the intranasal route.”



                                                       78
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 79 of 97 PageID: 10549



   (Smyth Tr. 356:22–357:9; TX-3088.04.) The KLJ E-Mail, although specifically highlighted by

   Adapt at trial, is also not evidence of skepticism. Kathryn Jones is not a formulator and is not a

   physician and, accordingly, is not a POSA. Any skepticism she expressed, therefore, is irrelevant.

          In light of the testimony given at trial and the exhibits entered into evidence, the Court

   finds that there was not substantial skepticism concerning the Patents-in-Suit or the 4mg dose of

   naloxone.

   III.   CONCLUSIONS OF LAW

          Issued patents are presumed valid. 35 U.S.C. § 282(a). To rebut this presumption,

   Defendants bear the burden of proving invalidity by clear and convincing evidence. Titan Tire

   Corp. v. Case New Holland, Inc., 566 F.3d 1372, 1376 (Fed. Cir. 2009) (“Because of this

   presumption, an alleged infringer who raises invalidity as an affirmative defense has the ultimate

   burden of persuasion to prove invalidity by clear and convincing evidence, as well as the initial

   burden of going forward with evidence to support its invalidity allegation.”). “Although not

   susceptible to precise definition, ‘clear and convincing’ evidence has been described as evidence

   which produces in the mind of the trier of fact ‘an abiding conviction that the truth of [the] factual

   contentions are ‘highly probable.’” Buildex Inc. v. Kason Indus., Inc., 849 F.2d 1461, 1463

   (Fed. Cir. 1988) (quoting Colorado v. New Mexico, 467 U.S. 310, 316 (1984)).

          A.      The General Law of Obviousness

          To prove that an asserted claim of a patent is invalid as obvious under 35 U.S.C. § 103, a

   patent challenger bears the burden of establishing by clear and convincing evidence that the

   “differences between the claimed invention and the prior art are such that the claimed invention as

   a whole would have been obvious before the effective filing date of the claimed invention to a

   person having ordinary skill in the art to which the claimed invention pertains.”



                                                    79
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 80 of 97 PageID: 10550



   35 U.S.C. § 103; see also Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1360–61 (Fed. Cir. 2007).

   Obviousness is a question of law that is predicated on several factual inquiries. See Graham v.

   John Deere Co. of Kansas City, 383 U.S. 1, 17 (1966). Specifically, there are four basic factual

   inquiries which concern: (1) the scope and content of the prior art; (2) the level of ordinary skill in

   the art; (3) the differences between the claimed subject matter and the prior art; and (4) objective

   indicia (secondary considerations) of nonobviousness, including unexpected results, success and

   praise in the industry, long-felt but unsolved need, failure of others, and other indicia. See id.;

   see also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 425–26 (2007).

          The Federal Circuit has held that:

                  Obviousness requires more than a mere showing that the prior art
                  includes separate references covering each separate limitation in a
                  claim under examination. Rather, obviousness requires the
                  additional showing that a [POSA] at the time of the invention would
                  have selected and combined those prior art elements in the normal
                  course of research and development to yield the claimed invention.

   Unigene Labs., Inc. v. Apotex, Inc., 655 F.3d 1352, 1360 (Fed. Cir. 2011) (citing KSR Int’l Co.,

   550 U.S. at 418). Moreover, the party challenging validity must show that a POSA “would have

   been motivated to combine the teachings of the prior art references to achieve the claimed

   invention, and . . . would have had a reasonable expectation of success in doing so.” Procter &

   Gamble Co. v. Teva Pharm. USA, Inc., 566 F.3d 989, 994 (Fed. Cir. 2009) (quotation and citations

   omitted).

          Courts “evaluate obviousness on a claim-by-claim basis.” Aventis Pharma Deutschland

   GmbH v. Lupin, Ltd., 499 F.3d 1293, 1303 (Fed. Cir. 2007). “Each claim of a patent (whether in

   independent, dependent, or multiple dependent form) shall be presumed valid independently of the

   validity of other claims; [and] dependent or multiple dependent claims shall be presumed valid




                                                     80
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 81 of 97 PageID: 10551



   even though dependent upon an invalid claim.” Dayco Prod., Inc. v. Total Containment, Inc.,

   329 F.3d 1358, 1370–71 (Fed. Cir. 2003) (quoting 35 U.S.C. § 282).

          B.      The Level of Ordinary Skill in the Art

          “A [POSA] is [] presumed to be one who thinks along the line of conventional wisdom in

   the art and is not one who undertakes to innovate, whether by patient, and often expensive,

   systematic research or by extraordinary insights.” Standard Oil Co. v. Am. Cyanamid Co.,

   774 F.2d 448, 454 (Fed. Cir. 1985). A POSA is “guided only by the prior art references and the

   then-accepted wisdom in the field.” In re Kotzab, 217 F.3d 1365, 1369 (Fed. Cir. 2000). However,

   “[a POSA] is also a person of ordinary creativity, not an automaton.” KSR Int’l Co.,

   550 U.S. at 421. Indeed, “[a POSA] at the time of the invention interprets the prior art using

   common sense and appropriate perspective.” Unigene, 655 F.3d at 1361. “The legal construct also

   presumes that all prior art references in the field of the invention are available to this hypothetical

   [POSA].” In re Rouffet, 149 F.3d 1350, 1357 (Fed. Cir. 1998) (citing In re Carlson, 983 F.2d 1032,

   1038 (Fed. Cir. 1993)).

          As discussed in section II.D. supra, the Court finds that, here, a POSA is an individual that

   would have had a bachelor’s of science in the pharmaceutical sciences or related disciplines,

   including chemistry, and would have four to five years of experience developing intranasal drug

   products. Such a POSA might also possess a higher level of formal education but fewer years of

   practical experience. They would work with a team and rely in part on the knowledge of their

   skilled team members. A POSA would be supported by a team member with a medical degree with




                                                     81
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 82 of 97 PageID: 10552



   several years of clinical experience treating opioid overdose patients in both the hospital and

   community settings.55

           C.      The Scope and Content of the Prior Art

           Prior art consists of existing patents, printed publications, or something “in public use, on

   sale, or otherwise available to the public before the effective filing date of the claimed invention.”

   35 U.S.C. § 102(a)(1). “The use of patents as [prior art] is not limited to what the patentees describe

   as their own inventions or to the problems with which they are concerned. They are part of the

   literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1333 (Fed. Cir. 1983).

   “[I]n a [§] 103 inquiry, the fact that a specific [embodiment] is taught to be preferred is not

   controlling, since all disclosures of the prior art, including unpreferred embodiments, must be

   considered.” Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989) (internal

   quotation omitted). Under this framework, the Court concludes that Strang, Kulkarni, Djupesland,

   Kerr 2009, Davies, Bahal, and Wyse all qualify as prior art.

           The Court now considers whether the Kerr Formulation qualifies as prior art. A public use

   is “any use of [the claimed] invention by a person other than the inventor who is under no

   limitation, restriction or obligation of secrecy to the inventor.” Netscape Commc’ns Corp. v.

   Konrad, 295 F.3d 1315, 1320 (Fed. Cir. 2002) (quoting Petrolite Corp. v. Baker Hughes Inc.,

   96 F.3d 1423, 1425 (Fed. Cir. 1996)). “For prior art to anticipate because it has been ‘used,’ the

   use must be accessible to the public.” UCB, Inc. v. Watson Labs. Inc., 927 F.3d 1272, 1289

   (Fed. Cir. 2019) (quoting Minnesota Mining & Mfg. Co. v. Chemque, Inc., 303 F.3d 1294, 1301




   55
     Dr. Smyth and Dr. Illum noted that they had both reviewed the parties’ POSA definitions and
   that their opinions regarding obviousness would not be affected if one party’s definition was
   applied by the Court over the other’s. (Smyth Tr. 322:1–14, ECF No. 292, Illum Tr. 576:1–12,
   ECF No. 293.)
                                                     82
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 83 of 97 PageID: 10553



   (Fed. Cir. 2002)). “[P]rior knowledge and use by a single person is sufficient.” Id. (citing Coffin v.

   Ogden, 85 U.S. 120, 124 (1873)). A patient’s use of a pharmaceutical product that contained an

   aspect of the claimed invention, before the priority date, qualifies as a prior use. See UCB, Inc.,

   927 F.3d at 1291 (“[T]here is evidence that patient actually used the patches with Form II rotigotine

   crystals in it. The patient’s use of the patches fairly counts as public use under § 102(a).”). When

   an individual fails to “make any discernible effort to maintain the [invention] as confidential,” it

   qualifies as a public use. See Baxter Int’l, Inc. v. COBE Labs., Inc., 88 F.3d 1054, 1058

   (Fed. Cir. 1996). The Federal Circuit has repeatedly held that “the public use bar applies to obvious

   variants of the demonstrated public use.” Clock Spring, L.P. v. Wrapmaster, Inc., 560 F.3d 1317,

   1326 (Fed. Cir. 2009) (citing Konrad, 295 F.3d at 1321).

          Here, the Court finds that the Kerr Formulation qualifies as prior art under the public use

   test. The Kerr Formulation included naloxone hydrochloride 0.2%, sodium chloride, BZK 0.01%,

   purified water, and hydrochloric acid to adjust the pH of the solution. Dr. Kerr had no formal

   relationship with Lightlake and was under no limitation, restriction or obligation of secrecy to

   them. For the reasons discussed herein and in more detail in the Court’s Findings of Fact, the Court

   concludes that the Kerr Formulation is prior art.

          D.      The Asserted Claims of the Patents-in-Suit are Obvious

          A patent challenger must establish by clear and convincing evidence that the “differences

   between the claimed invention and the prior art are such that the claimed invention as a whole

   would have been obvious before the effective filing date of the claimed invention to a person

   having ordinary skill in the art to which the claimed invention pertains.” 35 U.S.C. § 103. A patent

   challenger must also show “by clear and convincing evidence that a [POSA] would have been

   motivated to combine the teachings of the prior art references to achieve the claimed invention,



                                                    83
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 84 of 97 PageID: 10554



   and that the [POSA] would have had a reasonable expectation of success in doing so.” Pfizer,

   480 F.3d at 1361 (citing DyStar Textilfarben GmbH & Co. Deutschland KG v. C.H. Patrick Co.,

   464 F.3d 1356, 1360 (Fed. Cir. 2006)).

                  1.      The Asserted Claims Appear in the Prior Art

          A claimed invention may be obvious even when the prior art does not teach each claim

   limitation, so long as the record contains some reason that would cause a POSA to modify the

   prior art to obtain the claimed invention. Beckson Marine, Inc. v. NFM, Inc., 292 F.3d 718, 728

   (Fed. Cir. 2002). A finding of obviousness cannot, however, be based on “the hindsight

   combination of components selectively culled from the prior art to fit the parameters of the

   patented invention.” Crown Operations Int’l, Ltd. v. Solutia, Inc., 289 F.3d 1367, 1376

   (Fed. Cir. 2002) (quoting ATD Corp. v. Lydall, Inc., 159 F.3d 534, 546 (Fed. Cir. 1998)). Instead

   “there must be a teaching or suggestion within the prior art, within the nature of the problem to be

   solved, or within the general knowledge of a [POSA] in the field of the invention, to look to

   particular sources, to select particular elements, and to combine them as combined by the

   inventor.” Id. (citations omitted). “While an analysis of any teaching, suggestion, or motivation to

   combine elements from different prior art references is useful in an obviousness analysis, the

   overall inquiry must be expansive and flexible.” Kinetic Concepts, Inc. v. Smith & Nephew, Inc.,

   688 F.3d 1342, 1360 (Fed. Cir. 2012).

          The Supreme Court has held that, for patents that claim a combination of known elements,

   “[t]he combination of familiar elements according to known methods is likely to be obvious when

   it does no more than yield predictable results.” KSR Int’l Co., 550 U.S. at 416. “A court must ask

   whether the improvement is more than the predictable use of prior art elements according to their

   established functions.” Id.



                                                   84
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 85 of 97 PageID: 10555



                  Often, it will be necessary for a court to look to interrelated
                  teachings of multiple patents; the effects of demands known to the
                  design community or present in the marketplace; and the
                  background knowledge possessed by a person having ordinary skill
                  in the art, all in order to determine whether there was an apparent
                  reason to combine the known elements in the fashion claimed by the
                  patent at issue.

   Id. at 418. “The conjunction or concert of known elements must contribute something; only when

   the whole in some way exceeds the sum of its parts is the accumulation of old devices patentable.”

   Great Atl. & Pac. Tea Co. v. Supermarket Equip. Corp., 340 U.S. 147, 152 (1950).

          As discussed in detail in section II.J., supra, the Court finds that there is clear and

   convincing evidence the asserted claims of the Patents-in-Suit are obvious in light of the prior art.

   All asserted claims of the Patents-in-Suit appear in both the Strang / Kulkarni / Djupesland and

   Davies / Kerr 2009, Kerr Formulation / Bahal combinations. Looking at the interrelated teachings

   of the various prior art references, the Court finds there was a reason to combine the known

   elements. The Court also found that the Patents-in-Suit did not produce unexpected results.

                  2.      A POSA Would Have Been Motivated to Combine Strang / Kulkarni /
                          Djupesland and Davies / Kerr 2009, Kerr Formulation / Bahal and
                          Would Have Had a Reasonable Expectation of Success

          The Supreme Court has held that the obviousness inquiry requires “an expansive and

   flexible approach.” KSR Int’l Co., 550 U.S. at 415. “Under the correct analysis, any need or

   problem known in the field and addressed by the patent can provide a reason for combining the

   elements in the manner claimed.” Id. at 402. “[T]he [obviousness] analysis need not seek out

   precise teachings directed to the specific subject matter of the challenged claim, for a court can

   take account of the inferences and creative steps that a [POSA] would employ.” Id. at 418.

   “Common sense teaches, however, that familiar items may have obvious uses beyond their primary




                                                    85
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 86 of 97 PageID: 10556



   purposes, and in many cases a [POSA] will be able to fit the teachings of multiple patents together

   like pieces of a puzzle.” Id. at 420.

          “There is flexibility in our obviousness jurisprudence because a motivation may be found

   implicitly in the prior art. We do not have a rigid test that requires an actual teaching to combine

   before concluding that one of ordinary skill in the art would know to combine references.” Alza

   Corp. v. Mylan Labs., Inc., 464 F.3d 1286, 1291 (Fed. Cir. 2006).

                  [The Federal Circuit] has repeatedly held that an implicit motivation
                  to combine exists not only when a suggestion may be gleaned from
                  the prior art as a whole, but when the ‘improvement’ is technology-
                  independent and the combination of references results in a product
                  or process that is more desirable, for example because it is stronger,
                  cheaper, cleaner, faster, lighter, smaller, more durable, or more
                  efficient.

   DyStar, 464 F.3d at 1368.

                  Because the desire to enhance commercial opportunities by
                  improving a product or process is universal—and even common-
                  sensical—[the Federal Circuit has] held that there exists in these
                  situations a motivation to combine prior art references even absent
                  any hint of suggestion in the references themselves. In such
                  situations, the proper question is whether the ordinary artisan
                  possesses knowledge and skills rendering him capable of combining
                  the prior art references.

   Id.

          Here, as discussed in more detail in the Court’s Findings of Fact, the Court concludes that

   there is clear and convincing evidence a POSA would have been able and motivated to combine

   the prior art references. Indeed, a POSA would have had the implicit motivation to improve on the

   MAD Kit because its shortcomings were well-known. Given the prior art references, a POSA

   would also have had a reasonable expectation of success. As to the 4mg dose, it was known in the

   prior art that the bioavailability of naloxone was lower when administered intranasally. A POSA,




                                                   86
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 87 of 97 PageID: 10557



   therefore, would have recognized the need to increase the intranasal dose in order to match the

   bioavailability of the FDA-approved intramuscular dose.

                  3.      The Prior Art Does Not Teach Away from a Higher Dose of Naloxone
                          or Using BZK With Naloxone

          “[A] patentee may rebut the presumption of obviousness by showing that the prior art

   taught away from the claimed range.” E.I. DuPont de Nemours & Co. v. Synvina C.V., 904 F.3d

   996, 1006 (Fed. Cir. 2018) (citing Ormco Corp. v. Align Tech., Inc., 463 F.3d 1299, 1311

   (Fed. Cir. 2006)). “However, obviousness must be determined in light of all the facts, and there is

   no rule that a single reference that teaches away will mandate a finding of nonobviousness.”

   Medichem, S.A. v. Rolabo, S.L., 437 F.3d 1157, 1165 (Fed. Cir. 2006). “Rather, the prior art must

   be considered as a whole for what it teaches.” Id. at 1166. “Where the prior art contains ‘apparently

   conflicting’ teachings (i.e., where some references teach the combination and others teach away

   from it) each reference must be considered ‘for its power to suggest solutions to an artisan of

   ordinary skill. . . . consider[ing] the degree to which one reference might accurately discredit

   another.’ Id. at 1165 (quoting In re Young, 927 F.2d 588, 591 (Fed. Cir. 1991)). “Evidence

   concerning whether the prior art teaches away from a given invention must relate to and be

   commensurate in scope with the ultimate claims at issue.” Idemitsu Kosan Co. v. SFC Co.,

   870 F.3d 1376, 1381 (Fed. Cir. 2017).

          The Court finds that the prior art does not teach away from using a higher dose of naloxone,

   nor, when taken as a whole, does it teach away from using BZK as a preservative in naloxone

   formulations. As discussed in detail in section II.H., supra, a POSA would have thought a 4mg

   dose of intranasal naloxone was safe and would have preferred a higher starting dose in the

   community setting. Strang disclosed that naloxone could be administered safely in doses ranging

   from 0.5mg to 20mg and also recommended a starting dose of 4mg. The prior art also indicated

                                                    87
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 88 of 97 PageID: 10558



   that patients who received intranasal naloxone in doses of 0.4mg to 2mg more often required

   redosing compared to patients who received an intramuscular dose. Prior to March 2015, a POSA

   would have known that a layperson using a MAD Kit to administer a 2mg dose of intranasal

   naloxone had to re-dose nearly half of the time. The time delay inherent in redosing poses

   significant health risks to a patient, including brain damage and death. A higher dose of naloxone

   is required to reverse an opioid overdose on a patient who had used more potent synthetic opioids

   like fentanyl. The prior art, therefore, did not teach away from a higher dose of naloxone.

          As to the use of BZK with naloxone, the Court found the Wyse reference unpersuasive

   because the concentration of BZK used was 8.5 times greater than that in the Patents-in-Suit.

   Additionally, Wyse only conducted a preliminary screening studying relating to BZK. Wyse

   similarly conducted a preliminary screening study relating to the efficacy of methyl paraben as a

   preservative. However, when Wyse conducted subsequent rigorous studies relating to methyl

   paraben, the conclusions he reached as a result of his preliminary study were invalidated. Indeed,

   BZK is perhaps the most commonly used preservative in nasal formulations and has been used in

   over 200 intranasal products. The Davies reference and the Kerr Formulation also disclosed

   intranasal naloxone formulations that used BZK as a preservative. The prior art, therefore, did not

   teach away from using BZK with naloxone.

          E.      Plaintiffs Fail to Show Any Secondary Considerations of Nonobviousness to
                  Support Patentability Sufficient to Overcome Teva’s Prima Facie Showing of
                  Obviousness

          When conducting an obviousness analysis, a Court must also consider secondary

   considerations of nonobviousness, including commercial success, long-felt but unmet need, the

   failure of others, third-party praise, and more. See KSR Int’l Co., 550 U.S. at 407 (citing

   Graham, 383 U.S. at 17–18). “Graham set forth a broad inquiry and invited courts, where



                                                   88
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 89 of 97 PageID: 10559



   appropriate, to look at any secondary considerations that would prove instructive.” Id. at 415. A

   Court’s evaluation of objective indicia of nonobviousness “is not just a cumulative or confirmatory

   part of the obviousness calculus but [rather] constitutes independent evidence of nonobviousness.”

   Ortho-McNeil Pharm., Inc. v. Mylan Labs., Inc., 520 F.3d 1358, 1365 (Fed. Cir. 2008). “These

   objective criteria help inoculate the obviousness analysis against hindsight.” Mintz v. Dietz &

   Watson, Inc., 679 F.3d 1372, 1378 (Fed. Cir. 2012). However, “[a]lthough secondary

   considerations must be taken into account, they do not necessarily control the obviousness

   conclusion. Pfizer, 480 F.3d at 1372 (citing Newell Cos., Inc. v. Kenney Mfg. Co., 864 F.2d 757,

   768 (Fed. Cir. 1988)). Indeed, the Federal Circuit has “often held [that] evidence of secondary

   considerations does not always overcome a strong prima facie showing of obviousness.” Asyst

   Techs., Inc. v. Emtrak, Inc., 544 F.3d 1310, 1316 (Fed. Cir. 2008); Sandt Tech., Ltd. v. Resco Metal

   & Plastics Corp., 264 F.3d 1344, 1355 (Fed. Cir. 2001) (“We see no error in the district court’s

   conclusion in this case that the secondary considerations cannot overcome the strong evidence of

   obviousness presented.”) As discussed in detail below, the Court concludes that Adapt’s proffered

   indicia of nonobviousness are insufficient to overcome Teva’s strong demonstration of

   obviousness.

                  1.      No Nexus Exists Between the Secondary Considerations and the
                          Asserted Claims

          “Evidence of commercial success, or other secondary considerations, is only significant if

   there is a nexus between the claimed invention and the commercial success.” Ormco Corp.,

   463 F.3d at 1311–12. “Where the offered secondary consideration actually results from something

   other than what is both claimed and novel in the claim, there is no nexus to the merits of the

   claimed invention.” In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011) (citing Tokai

   Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1369 (Fed. Cir. 2011)). “For objective evidence [of

                                                   89
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 90 of 97 PageID: 10560



   secondary indicia] to be accorded substantial weight, its proponent must establish a nexus between

   the evidence and the merits of the claimed invention.” In re GPAC Inc., 57 F.3d 1573, 1580

   (Fed. Cir. 1995).

          For the reasons discussed in the Court’s Findings of Fact, the Court finds that Adapt has

   failed to establish a nexus between the asserted claims and the proffered secondary considerations

   of nonobviousness.

                  2.      Unexpected Results

          “When unexpected results are used as evidence of nonobviousness, the results must be

   shown to be unexpected compared with the closest prior art.” Abbott Labs. v. Andrx Pharm., Inc.,

   452 F.3d 1331, 1345 (Fed. Cir. 2006) (citing In re Baxter Travenol Labs., 952 F.2d 388, 392

   (Fed. Cir. 1991).) “One way for a patent applicant to rebut a prima facie case of obviousness is to

   make a showing of ‘unexpected results,’ i.e., to show that the claimed invention exhibits some

   superior property or advantage that a [POSA] in the relevant art would have found surprising or

   unexpected.” In re Geisler, 116 F.3d 1465, 1469 (Fed. Cir. 1997) (quoting In re Soni, 54 F.3d

   746, 750 (Fed. Cir. 1995).

                  Even though [a] modification results in great improvement and
                  utility over the prior art, it may still not be patentable if the
                  modification was within the capabilities of one skilled in the art,
                  unless the claimed ranges produce a new and unexpected result
                  which is different in kind and not merely in degree from the results
                  of the prior art.

   Iron Grip Barbell Co. v. USA Sports, Inc., 392 F.3d 1317, 1322 (Fed. Cir. 2004) (internal quotation

   omitted).

          As discussed in the Court’s Findings of Fact, the Court does not find the bioavailability,

   stability, or Cmax of the Patents-in-Suit to be an unexpected result. The increased bioavailability of

   Narcan relative to the Wyse reference was attributable to Adapt’s use of BZK rather than citric

                                                    90
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 91 of 97 PageID: 10561



   acid as a permeation enhancer. BZK is a well-known permeation enhancer, and a POSA would not

   have been surprised by this result. The Court found that the higher Cmax value of the Patents-in-Suit

   were not evidence of an unexpected result, because there was no evidence that a greater Cmax value

   had a correlation to a greater clinical effect. Finally, the stability of the Patents-in-Suit fell within

   a range that was disclosed in the prior art and therefore not unexpected. Additionally, differences

   in methodology between the Wyse reference and the Patents-in-Suit could account for the range

   of half-lives that were observed. The Court, therefore, does not find that Adapt has presented

   significant evidence of unexpected results.

                   3.      Commercial Success

           “The patentee must establish a nexus between the evidence of commercial success and the

   patented invention.” Wyers v. Master Lock Co., 616 F.3d 1231, 1246 (Fed. Cir. 2010) (citing In re

   Huang, 100 F.3d 135, 140 (Fed. Cir. 1996) (holding that the proponent must offer proof “that the

   sales were a direct result of the unique characteristics of the claimed invention”). “Commercial

   success due only to superior business acumen, or effective advertising, is of no relevance to a

   determination of whether the invention would have been obvious under 35 U.S.C. § 103.” Solder

   Removal Co. v. U.S. Int’l Trade Comm’n, 582 F.2d 628, 637 (C.C.P.A. 1978); see also Application

   of Thompson, 545 F.2d 1290, 1295 (C.C.P.A. 1976) (“Although commercial success is averred,

   there is no evidence showing that such success was attributable to the merits of appellants’

   invention rather than to other factors such as advertising.”) “If commercial success is due to an

   element in the prior art, no nexus exists.” Tokai Corp., 632 F.3d at 1369. Absent evidence that the

   “driving force behind the product sales was a direct result of the unique characteristics of the

   claimed inventions,” no nexus exists. WesternGeco LLC v. ION Geophysical Corp., 889 F.3d

   1308, 1331 (Fed. Cir. 2018), cert. denied, 139 S. Ct. 1216 (2019) (citing In re DBC, 545 F.3d



                                                      91
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 92 of 97 PageID: 10562



   1373, 1384 (Fed. Cir. 2008) (finding no nexus absent evidence that “the driving force behind [the

   allegedly successful product’s sales] was the [claimed invention]”)).

          The Court finds that Narcan’s commercial success is attributable to the features already

   known in the prior art, Adapt’s marketing strategies and tactics, and Narcan’s strategic pricing,

   rather than the alleged novel features of the Patents-in-Suit. Adapt’s expert on the economics of

   the pharmaceutical industry, Dr. Vigil, identified efficacy, ease-of-use, the needle-free design, and

   stability as the features responsible for Narcan’s marketplace success. However, as the Court

   discussed in its Findings of Fact, efficacy is not a claimed feature of the Patents-in-Suit, and the

   ease-of-use is attributable to the Aptar UnitDose device rather than the novel features of the

   Patents-in-Suit. The Court also found Adapt’s marketing strategy, strategic pricing, and advocacy

   for co-prescription legislation also contributed significantly to Narcan’s success. The Court

   concludes, therefore, that Adapt has failed to present significant evidence to overcome Teva’s

   demonstration of obviousness.

                  4.      Third-Party Praise

          “[I]if there is evidence of industry praise in the record, it weighs in favor of the

   nonobviousness of the claimed invention.” WBIP, LLC v. Kohler Co., 829 F.3d 1317, 1334

   (Fed. Cir. 2016); see, e.g., Institut Pasteur & Universite Pierre Et Marie Curie v. Focarino, 738

   F.3d 1337, 1347 (Fed. Cir. 2013) (“[I]ndustry praise . . . provides probative and cogent evidence

   that one of ordinary skill in the art would not have reasonably expected [the claimed invention].”).

   “[I]ndustry praise of what was clearly rendered obvious by [the prior art] is not a persuasive

   secondary consideration.” Bayer Healthcare Pharm., Inc. v. Watson Pharm., Inc., 713 F.3d 1369,

   1377 (Fed. Cir. 2013); see, e.g., ClassCo, Inc. v. Apple, Inc., 838 F.3d 1214, 1220 (Fed. Cir. 2016)

   (“As the Board correctly explained, much of ClassCo’s evidence of praise focused on conventional



                                                    92
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 93 of 97 PageID: 10563



   features in the prior art. . . . The Board properly discounted this and other evidence relating to

   features that were in the prior art.”). Praise from those who are not POSAs is not a useful indicator

   of obviousness. Vulcan Eng’g Co. v. Fata Aluminium, Inc., 278 F.3d 1366, 1373 (Fed. Cir. 2002)

   (“Appreciation by contemporaries skilled in the field of the invention is a useful indicator of

   whether the invention would have been obvious to such persons at the time it was made.”).

          Here the Court finds that the third-party praise Narcan received was largely due to features

   already known in the prior art and often came from individuals who were not POSAs. Indeed,

   Dr. Smyth testified that the individuals praising Narcan have generally been “representatives of

   police departments or public health representatives” rather than individuals possessing the qualities

   of a POSA. Additionally, the praise related to Narcan’s lack of an assembly requirement, needle-

   free administration, and ease-of-use, which were attributable to the Aptar UnitDose device rather

   than the Patents-in-Suit. The Court, therefore, finds that the proffered evidence of third-party

   praise does not rebut Teva’s demonstration of obviousness.

                  5.      Failure of Others

          “[E]vidence of failed attempts by others could be determinative on the issue of

   obviousness.” Advanced Display Sys., Inc. v. Kent State Univ., 212 F.3d 1272, 1285

   (Fed. Cir. 2000). “Evidence that others tried but failed to develop a claimed invention may carry

   significant weight in an obviousness inquiry.” In re Cyclobenzaprine Hydrochloride Extended-

   Release Capsule Patent Litig., 676 F.3d 1063, 1081 (Fed. Cir. 2012). “[T]here can be little better

   evidence negating an expectation of success than actual reports of failure.” Id. (citing Boehringer

   Ingelheim Vetmedica, Inc. v. Schering–Plough Corp., 320 F.3d 1339, 1354 (Fed. Cir. 2003)). The

   Federal Circuit has “implicit[ly] accept[ed that evidence] of failure [of others] to obtain FDA




                                                    93
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 94 of 97 PageID: 10564



   approval [i]s an appropriate benchmark in evaluating failure of others.” Pfizer Inc. v. Teva Pharm.

   USA, Inc., 460 F. Supp. 2d 659, 662 (D.N.J. 2006).

          As discussed in the Court’s Findings of Fact, Adapt’s arguments regarding the failure of

   others were not convincing. This is particularly true in the case of intranasal naloxone. The MAD

   Kit, which uses intranasal naloxone to treat opioid overdoses, has repeatedly been found to be safe

   and efficacious, despite not being FDA-approved for such treatment. Dr. Williams testified that

   despite Narcan’s approval, he does not recommend the use of Narcan within his EMS system

   because of the 4mg dose, has never used it on an actual patient, and admitted that ambulances in

   Rhode Island still “carry a variety of ways of delivering naloxone, including the MAD Kit.”

   Dr. Illum also acknowledged that FDA approval is not an element of the Patents-in-Suit. The

   Court, therefore, finds that there is no significant evidence of the failure of others to arrive at the

   claimed invention.

                  6.      Unmet Need

          “Evidence of a long felt but unresolved need tends to show nonobviousness because it is

   reasonable to infer that the need would have not persisted had the solution been obvious.” WBIP,

   LLC, 829 F.3d at 1332; see, e.g., Iron Grip Barbell Co., 392 F.3d at 1325 (“Absent a showing of

   long-felt need or the failure of others, the mere passage of time without the claimed invention is

   not evidence of nonobviousness.”). If the prior art discloses the solution, there is no long-felt unmet

   need. In re Copaxone Consol. Cases, No. 14-1171, 2017 WL 401943, at *23 (D. Del.

   Jan. 30, 2017), aff’d sub nom. In Re: Copaxone Consol. Cases, 906 F.3d 1013 (Fed. Cir. 2018)

   (“The court does not find that there was a long-felt, but unresolved need, probative of

   nonobviousness. Instead, the court finds that the prior art disclosed solutions to the long-felt need,

   and Teva simply won the race to the patent office.”). To establish a long-felt unmet need, a party



                                                     94
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 95 of 97 PageID: 10565



   must “explain how long this need was felt, or when the problem first arose” and demonstrate how

   the need was “alleviated by the patent.” Perfect Web Techs., Inc. v. InfoUSA, Inc., 587 F.3d 1324,

   1332 (Fed. Cir. 2009)

          Here, the prior art repeatedly discussed intranasal naloxone as a viable means of treating

   opioid overdose. While the MAD Kit had certain drawbacks, it was known to be safe and effective

   and had been used in the community setting. Narcan’s ease of use features are not attributable to

   the claimed invention but rather the Aptar device. The Court finds, therefore, that Adapt failed to

   present sufficient evidence of a long-felt unmet need.

                  7.       Evidence of Copying

          To demonstrate secondary indicia of copying, a party must show:

                  [E]vidence of efforts to replicate a specific product, which may be
                  demonstrated through internal company documents, direct evidence
                  such as disassembling a patented prototype, photographing its
                  features, and using the photograph as a blueprint to build a replica,
                  or access to the patented product combined with substantial
                  similarity to the patented product.

   Wyers, 616 F.3d at 1246 (citation omitted). “Copying may indeed be another form of flattering

   praise for inventive features, and thus evidence of copying tends to show nonobviousness.” WBIP,

   LLC, 829 F.3d at 1336; see also Windsurfing Int’l, Inc. v. AMF, Inc., 782 F.2d 995, 1000 (Fed.

   Cir. 1986) (“[C]opying the claimed invention, rather than one within the public domain, is

   indicative of nonobviousness.”). “Copying by the accused infringer, however, has limited

   probative value in the absence of evidence of failed development efforts by the infringer[.]” Friskit,

   Inc. v. Real Networks, Inc., 306 F. App’x 610, 617 (Fed. Cir. 2009).

          “[E]vidence of copying in the ANDA [and generic drug] context is not probative of

   nonobviousness because a showing of bioequivalence is required for FDA approval.” Bayer

   Healthcare Pharm., Inc., 713 F.3d at 1377; see also Purdue Pharma Prod. L.P. v. Par Pharm.,

                                                    95
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 96 of 97 PageID: 10566



   Inc., 377 F. App’x 978, 983 (Fed. Cir. 2010) (“[W]e do not find compelling Purdue’s evidence of

   copying in the ANDA context where a showing of bioequivalency is required for FDA approval.”).

          As discussed in the Court’s Findings of Fact, the Court finds Adapt’s assertion that

   Mundipharma and Evzio subsequently copied the Patents-in-Suit to be unconvincing. Notably,

   Mundipharma’s product does not contain BZK or EDTA, and Evzio is an intramuscular injectable

   product. In light of the relevant case law, the Court also finds that Teva adjusting the dose of their

   intranasal product after the publication of the Patents-in-Suit to be nonprobative.

                  8.      Skepticism

          “Evidence of industry skepticism weighs in favor of nonobviousness. If industry

   participants or [POSAs] are skeptical about whether or how a problem could be solved or the

   workability of the claimed solution, it favors nonobviousness.” WBIP, LLC, 829 F.3d at 1335;

   AstraZeneca LP v. Breath Ltd., 88 F. Supp. 3d 326, 382–83 (D.N.J.), aff’d, 603 F. App’x 999 (Fed.

   Cir. 2015) (“[S]kepticism of [POSAs] before the invention can demonstrate nonobviousness”)

   (internal quotation omitted).

          As discussed in the Court’s Findings of Fact, the Court found there was not substantial

   skepticism of a 4mg intranasal naloxone product. Indeed, Naloxone was known to be a very safe

   medication and has been administered intranasally via the MAD Kit for many preceding the

   priority date of the Patents-in-Suit. During Lightlake’s pre-IND meeting with the FDA, the FDA

   even recommended that Lightlake consider a higher dose of naloxone and suggested that a more

   concentrated dose might be required for an intranasal formulation. The Court also expressed

   skepticism regarding some of the testimony offered by Dr. Williams, noting that he had never used

   Narcan’s 4mg spray on an actual patient and does not recommend the use of 4mg of intranasal

   naloxone even today.



                                                    96
Case 2:16-cv-07721-BRM-JAD Document 344 Filed 06/22/20 Page 97 of 97 PageID: 10567



   IV.    CONCLUSION

          For the reasons set forth above, the Court finds: (1) Claims 7 and 9 of the ’747 Patent are

   invalid; (2) Claim 4 of the ’177 Patent is invalid; (3) Claims 21, 24, and 25 of the ’965 Patent are

   invalid; and (4) Claims 2, 24, 33, and 38 of the ’838 Patent are invalid. An accompanying Order

   will follow.




   Date: June 5, 2020                                           s/ Brian R. Martinotti   ______
                                                                HON. BRIAN R. MARTINOTTI
                                                                UNITED STATES DISTRICT JUDGE




                                                   97
